Exhibit 10.2

 

Execution Version

AMENDMENT NO. 2 TO LOAN AGREEMENT

 

This AMENDMENT NO. 2 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
April 1, 2020 among (i) THE COOPER COMPANIES, INC., a Delaware corporation (the
“Borrower”), (ii) the Lenders (defined below) executing signatures page hereto
and (iii) PNC BANK, NATIONAL ASSOCIATION, as the administrative agent (the
“Administrative Agent”).

RECITALS:

 

A.The Borrower, the Administrative Agent and the lenders party thereto (each, a
“Lender” and collectively, the “Lenders”) are parties to the Loan Agreement,
dated as of November 1, 2018 (as amended by Amendment No. 1, dated as of
September 27, 2019, the “Loan Agreement”).

B.The Borrower has requested that the Administrative Agent and the Required
Lenders amend, and the Administrative Agent and the Required Lenders have agreed
to amend, the Loan Agreement and the Subsidiary Guaranty, in each case on the
terms and subject to the conditions set forth herein.

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
party hereto agree as follows:

Section 1.  Definitions.  Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Amended Loan Agreement (as defined below).

Section 2.  Assignment.  On the Second Amendment Effective Date and concurrently
with the effectiveness of this Amendment, PNC Bank, National Association, shall
assign outstanding Loans in the principal amount of $30,000,000 to The Bank of
Nova Scotia (the “Assignment”).  The Assignment shall be effective pursuant to
this Amendment as if the Assignment was made in accordance with Section 10.04(b)
of the Amended Loan Agreement without the necessity of entering into an
Assignment and Assumption but on the same terms and conditions as set forth in
an Assignment and Assumption.  After giving effect to the Assignment, the
outstanding Loans of each Lender under the Amended Loan Agreement shall be as
sort forth on Annex I to this Amendment.  The Bank of Nova Scotia shall become a
Lender for all purposes under the Amended Loan Agreement. To the extent required
pursuant to Section 10.04(b) of the Amended Loan Agreement, each of the Borrower
and the Administrative Agent consents to the Assignment.

Section 3.  Amendments to the Loan Documents.  Subject to Section 4:

3.1The Loan Agreement is hereby amended as set forth on Exhibit A attached
hereto (the “Amended Loan Agreement”).  In Exhibit A attached hereto, deletions
of text in the Amended Loan Agreement are indicated by struck-through text,
insertions of text are indicated by double-underlined text and movements of text
are indicated by single-underlined text or struck-through text, as applicable.

3.2Schedule 1.01(a) of the Loan Agreement is hereby amended and restated in its
entirety with Schedule 1.01(a) attached hereto as Annex I.

3.3Schedule 1.01(b) of the Loan Agreement is hereby amended and restated in its
entirety with Schedule 1.01(b) attached hereto as Exhibit B.

3.4Schedule 3.14 of the Loan Agreement is hereby amended and restated in its
entirety with Schedule 3.14 attached hereto as Exhibit C.

3.5Schedule 6.03 of the Loan Agreement is hereby amended and restated in its
entirety with Schedule 6.03 attached hereto as Exhibit D.

3.6Schedule 6.04 of the Loan Agreement is hereby amended and restated in its
entirety with Schedule 6.04 attached hereto as Exhibit E.

--------------------------------------------------------------------------------

3.7Section 22 of the Subsidiary Guaranty is hereby amended and restated in its
entirety as follows:

Section 22.Release of a Guarantor. In the event that (i) all of the capital
stock of any Guarantor is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 6.02 of the Credit Agreement (or
such sale or other disposition has been approved in writing by the Required
Lenders (or all Lenders, as applicable, if required by Section 10.02 of the
Credit Agreement)) or (ii) any Guarantor ceases to be a Material Subsidiary or
becomes or otherwise constitutes an Excluded Subsidiary and the Borrower has
requested that such Guarantor be released from this Guaranty, then, in each
case, such Guarantor shall, in accordance with the terms of the Credit
Agreement, be automatically released from this Guaranty and this Guaranty shall,
as to each such Guarantor, terminate, and have no further force or effect, all
without delivery of any instrument or performance of any act by any party. At
the request and sole expense of the Borrower following any such termination the
Administrative Agent shall promptly execute and deliver to the Borrower or the
applicable Guarantor such documents and/or instruments as the Borrower shall
reasonably request to evidence such termination.

Section 4.  Effectiveness.  This Amendment shall be effective on the date upon
which each of the following conditions precedent has been satisfied (the “Second
Amendment Effective Date”):

4.1This Amendment shall have been executed by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and Lenders constituting the Required
Lenders, and counterparts hereof as so executed (which may include electronic
transmission of a signed signature page) shall have been delivered to the
Administrative Agent.

4.2The Closing Date (as defined in the Revolving Credit and Term Loan Agreement,
dated as of April 1, 2020, among the Borrower, as a borrower, the other
borrowers party thereto, the lenders from time to time party thereto, the
syndication agents party thereto, the documentation agents party thereto and
KeyBank National Association, as administrative agent) shall have occurred.

4.3The Administrative Agent shall have received all documented out-of-pocket
expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent, to the extent invoiced at least three Business Days prior
to the Second Amendment Effective Date) in connection with the preparation,
negotiation and effectiveness of this Amendment and the other documents being
executed or delivered in connection herewith.

4.4The representations and warranties of the Loan Parties in Article III of the
Amended Loan Agreement shall be true and correct in all material respects;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

Section 5.  Release of Subsidiary Guarantors.  The Administrative Agent and the
Lenders hereby acknowledge and agree that, pursuant to the Amended Loan
Agreement and the Subsidiary Guaranty, as amended by this Amendment, each of (i)
Cooper Medical, Inc., a Delaware corporation (“Cooper Medical”), and (ii) ORIGIO
Inc., a Virginia corporation (together with Cooper Medical, each, a “Released
Guarantor”), have been automatically released from the Subsidiary Guaranty and
the Subsidiary Guaranty has, as to each such Released Guarantor, terminated, and
has no further force or effect, all without delivery of any instrument or
performance of any act by any party.

Section 6.  Miscellaneous.

6.1Representations and Warranties.  The Borrower and each Subsidiary Guarantor,
by signing below, hereby represents and warrants to the Administrative Agent and
the Lenders that:

a.the Borrower and each Subsidiary Guarantor has the legal power and authority
to execute and deliver this Amendment;

-2-

--------------------------------------------------------------------------------

b.the officers executing this Amendment on behalf of the Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

c.no Default or Event of Default exists under the Loan Agreement, nor will any
occur immediately after the execution and delivery of this Amendment;

d.this Amendment constitutes the legal, valid and binding agreement and
obligation of the Borrower and each Subsidiary Guarantor, enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
and

e.each of the representations and warranties set forth in Article III of the
Amended Loan Agreement is true and correct in all material respects as of the
date hereof, except to the extent that any thereof expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of the date when made.

6.2Loan Agreement Unaffected.  Each reference to the Loan Agreement in any Loan
Document shall hereafter be construed as a reference to the Amended Loan
Agreement.  Except as herein otherwise specifically provided, all provisions of
the Loan Agreement shall remain in full force and effect and be unaffected
hereby.  This Amendment shall be a Loan Document.

6.3Subsidiary Guarantor Acknowledgment.  Each Subsidiary Guarantor, by signing
this Amendment:

a.consents and agrees to and acknowledges the terms of this Amendment;

b.acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or is otherwise bound shall continue in full
force and effect and that all of such Subsidiary Guarantor’s obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment; and

c.acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Amended Loan Agreement or any other Loan Document
to which such Subsidiary Guarantor is a party to consent to the amendments to
the Loan Agreement effected pursuant to this Amendment and (ii) nothing in the
Amended Loan Agreement, this Amendment or any other Loan Document shall be
deemed to require the consent of such Subsidiary Guarantor to any future
amendments or modifications to the Amended Loan Agreement.

6.4Entire Agreement.  This Amendment, together with the Amended Loan Agreement
and the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

6.5Counterparts  This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature (including .pdf format), each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

6.6Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

-3-

--------------------------------------------------------------------------------

6.7JURY TRIAL WAIVER.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

[Signature pages follow.]

 

-4-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

 

THE COOPER COMPANIES, INC., as the Borrower


By: _/s/ Brian G. Andrews_____________________

Name:Brian G. Andrews

Title:  Senior Vice President, Chief Financial

             Officer & Treasurer

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------



 

 

Acknowledged and Agreed:

 

COOPERVISION, INC., as a Subsidiary Guarantor

 

 

By: _/s/ Brian G. Andrews_____________________Name:Brian G. Andrews

Title: Vice President & Treasurer

 

COOPERSURGICAL, INC., as a Subsidiary

Guarantor

 

 

By: _/s/ Brian G. Andrews_____________________

Name:Brian G. Andrews

Title: Vice President & Treasurer

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------



 

 

PNC Bank National Association, as a Lender

 

By: _/s/ Dawn Kondrat_____________________

Print Name:  Dawn Kondrat

Title:    Senior Vice President

 

 




 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

By: _/s/ Marianne T. Meil_____________________

Name:  Marianne T. Meil

Title:    Senior Vice President

 

 




 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A., as a Lender

 

By: _/s/ Sebastian Lurie_____________________

Name:  Sebastian Lurie

Title:    SVP

 




 

--------------------------------------------------------------------------------



Signature Page to

Amendment No. 2 to Loan Agreement,

dated as of the date first above written,

among The Cooper Companies, Inc., as the Borrower,

PNC Bank National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

 

Name of Institution:

THE BANK OF NOVA SCOTIA

 

 

By:  /s/ Robb Gass

Name: Robb Gass

Title:  Managing Director

 

 




 

--------------------------------------------------------------------------------



 

 

TD Bank, N.A., as a Lender

 

By: _/s/ Shannon Batchman_____________________

Name:  Shannon Batchman

Title:    Senior Vice President

 

 




 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

By: _/s/ Tom Priedeman_____________________

Name:  Tom Priedeman

Title:    Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX I

 

Amended and Restated Schedule 1.01(a)

 

Schedule 1.01(a)

Lenders and Commitments

Lender

Loans

PNC Bank, National Association

$92,500,000

Bank of America, N.A.

$122,500,000

KeyBank National Association

$75,000,000

MUFG Union Bank, N.A.

$50,000,000

The Bank of Nova Scotia

$30,000,000

TD Bank, N.A.

$100,000,000

U.S. Bank National Association

$30,000,000

Total:

$500,000,000

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Amended Loan Agreement

 

[See attached.]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LOAN AGREEMENT

dated as of

November 1, 2018

as amended by Amendment No. 1, dated as of September 27, 2019,

and Amendment No. 2, dated as of April 1, 2020,

 

among

 

THE COOPER COMPANIES, INC.,

as Borrower,

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent,

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

and

 

PNC CAPITAL MARKETS LLC and

Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Joint Bookrunners and Joint Lead Arrangers

 

$400,000,000500,000,000 Term Loan Facility

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article I Definitions

 

1

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

2521

Section 1.03

Terms Generally

2521

Section 1.04

Accounting Terms; GAAP

2621

Section 1.05

Currency Equivalents

2721

Section 1.06

Divisions

2722

Article II The Credits

 

2722

Section 2.01

Commitments

2722

Section 2.02

Loans and Borrowings

2722

Section 2.03

Requests for Borrowings

2823

Section 2.04

[Reserved]

2923

Section 2.05

[Reserved]

2923

Section 2.06

[Reserved]

2923

Section 2.07

Funding of Borrowings

2923

Section 2.08

Interest Elections

2924

Section 2.09

Termination and Reduction of Commitments

3125

Section 2.10

Repayment of Loans; Evidence of Debt

3125

Section 2.11

Prepayment of Loans

3125

Section 2.12

Fees

3226

Section 2.13

Interest

3226

Section 2.14

Alternate Rate of Interest

3327

Section 2.15

Increased Costs

3327

Section 2.16

Break Funding Payments

3528

Section 2.17

Payments Free of Taxes

3628

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

4132

Section 2.19

Mitigation Obligations; Replacement of Lenders

4233

Section 2.20

Defaulting Lenders

4334

Section 2.21

Increase in Commitments

4435

Section 2.22

Extension of Maturity Date

4535

Section 2.23

Effect of Benchmark Transition Event

36

Article III Representations and Warranties

 

4639

Section 3.01

Organization; Powers

4639

Section 3.02

Authorization; Enforceability

4639

Section 3.03

Governmental Approvals; No Conflicts

4740

Section 3.04

Financial Condition; No Material Adverse Change

4740

Section 3.05

Properties

4740

Section 3.06

Litigation and Environmental Matters

4840

Section 3.07

Compliance with Laws and Agreements

4841

Section 3.08

Investment Company Status

4841

Section 3.09

Taxes

4841

i

--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

Section 3.10

ERISA

4841

Section 3.11

Disclosure

4941

Section 3.12

Sanctions Laws and Regulations; Anti-Corruption Laws; PATRIOT Act

4942

Section 3.13

Federal Reserve Board Regulations

5042

Section 3.14

Subsidiaries

5042

Section 3.15

Solvency

5042

Article IV Conditions

 

5042

Section 4.01

Closing Date

5042

Article V Affirmative Covenants

 

5244

Section 5.01

Financial Statements; Ratings Change and Other Information

5344

Section 5.02

Notices of Material Events

5445

Section 5.03

Existence; Conduct of Business

5546

Section 5.04

Payment of Obligations

5546

Section 5.05

Maintenance of Properties; Insurance

5546

Section 5.06

Books and Records; Inspection Rights

5546

Section 5.07

Compliance with Laws

5647

Section 5.08

Use of Proceeds

5647

Section 5.09

Additional Subsidiary Guarantors

5647

Article VI Negative Covenants

 

5747

Section 6.01

Changes in Business

5747

Section 6.02

Consolidation, Merger, Asset Sales, etc.

5747

Section 6.03

Liens

5948

Section 6.04

Indebtedness of Non-Loan Party Subsidiaries

6049

Section 6.05

[Reserved]

6251

Section 6.06

Financial Covenants

6251

Section 6.07

[Reserved]

6351

Section 6.08

Transactions with Affiliates

6351

Section 6.09

Sanctions Laws and Regulations

6351

Article VII Events of Default

 

6451

Section 7.01

Events of Default

6451

Section 7.02

Distribution of Payments after Default

6653

Article VIII The Administrative Agent

 

6754

Article IX Guaranty

 

6956

Section 9.01

Guaranty by the Borrower

6956

Section 9.02

Guaranty Unconditional

7056

Section 9.04

Borrower Obligations to Remain in Effect; Restoration

7157

Section 9.05

Waiver of Acceptance, etc.

7257

Section 9.06

Subrogation

7258

Section 9.07

Effect of Stay

7258

Section 9.08

Keepwell

7258

ii

--------------------------------------------------------------------------------

Table of Contents
(continued)

Page

Article X Miscellaneous

 

7358

Section 10.01

Notices

7358

Section 10.02

Waivers; Amendments

7560

Section 10.03

Expenses; Indemnity; Damage Waiver

7660

Section 10.04

Successors and Assigns

7761

Section 10.05

Survival

8164

Section 10.06

Counterparts; Integration; Effectiveness; Electronic Execution

8165

Section 10.07

Severability

8265

Section 10.08

Right of Setoff

8265

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

8365

Section 10.10

WAIVER OF JURY TRIAL

8366

Section 10.11

Headings

8466

Section 10.12

Confidentiality

8466

Section 10.13

Material Non-Public Information

8467

Section 10.14

Interest Rate Limitation

8567

Section 10.15

Judgment Currency

8567

Section 10.16

USA PATRIOT Act

8668

Section 10.17

No Advisory or Fiduciary Responsibility

8668

Section 10.18

Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions

8768

Section 10.19

Acknowledgement Regarding Any Supported QFCs

69

Section 10.20

Electronic Execution of Assignments and Certain Other Documents

70

 

 

 

 

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1.01(a) – Lenders and Commitments

Schedule 1.01(b) – Subsidiary Guarantors

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Subsidiaries

Schedule 6.03 – Existing Liens

Schedule 6.04 – Existing Indebtedness

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Compliance Certificate

Exhibit C-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit D – Form of Note

Exhibit E – Form of Borrowing Request

Exhibit F – Form of Solvency Certificate

Exhibit G – Form of Joinder Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

This LOAN AGREEMENT (this “Agreement”) is entered into as of November 1, 2018,
and amended as of Amendment No. 1, dated as of September 27, 2019, and Amendment
No. 2, dated as of April 1, 2020, among THE COOPER COMPANIES, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time party hereto, each
of MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and PNC CAPITAL MARKETS
LLC as Joint Lead Arrangers, BANK OF AMERICA, N.A. as Syndication Agent and PNC
BANK, NATIONAL ASSOCIATION as Administrative Agent (each, as defined below).

The parties hereto agree as follows:

Article I

Definitions

Section 1.01Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business line or unit
or division of any Person, or (ii) the acquisition or ownership of in excess of
50% of the Equity Interests of any Person, in each case whether by purchase,
merger, consolidation, amalgamation or any other combination with such Person.

“Adjusted LIBO Rate” means with respect to each Interest Period for a Eurodollar
Loan, the interest rate per annum determined by the Administrative Agent as the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum (with .005% being rounded up),
or the rate which is quoted by another source selected by the Administrative
Agent as an authorized information vendor for the purpose of displaying rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period for deposits in Dollars for an
amount comparable to such Eurodollar Loan and having a borrowing date and a
maturity comparable to such Interest Period; provided, that in no event will the
Adjusted LIBO Rate be less than 0%. The Administrative Agent shall give prompt
notice to the Borrower of the Adjusted LIBO Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

“Administrative Agent” means PNC Bank, National Association, in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 10.01(d).

“Agreement” has the meaning assigned to such term in the preamble.means this
Loan Agreement, as amended pursuant to that certain Amendment No. 1, dated as of
September 27, 2019, and that certain Amendment No. 2, dated as of April 1, 2020,
and as further amended, restated, supplemented or otherwise modified from time
to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and

 

--------------------------------------------------------------------------------

 

(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the rate appearing on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Applicable Rate” means, (a) in the case of Eurodollar Loans, 0.60% and (b) in
the case of ABR Loans, 0.00%.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Subsidiary) by the Borrower or any Subsidiary to any Person of any of the
Borrower’s or such Subsidiary’s respective assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Operating Officer, Executive Vice President, Senior Vice President, Vice
President, Financial Officer or General Counsel of the applicable Loan Party.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

-2-

--------------------------------------------------------------------------------

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means, The Cooper Companies, Inc., a Delaware corporation.

“Borrower Guaranteed Obligations” has the meaning assigned to such term in
Section 9.01.

“Borrowing” means Loans (or each portion thereof) of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans (or
each portion thereof) as to which a single Interest Period is in effect.

“Borrowing Request” has the meaning assigned to such term in Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person, subject to Section 1.04.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any person or group (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than 35% of the aggregate ordinary Voting Power represented by the issued and
outstanding capital stock of the Borrower.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Term A-1 Loan Commitment and/or a Term A-2 Loan Commitment,
as the context may require.

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 10.01(d).

-3-

--------------------------------------------------------------------------------

 

“Competitor” means those Persons that are competitors of the Borrower and its
Subsidiaries, which Persons are identified by name in writing by the Borrower to
the Administrative Agent prior to the Closing Date, as such list may be
supplemented after the Closing Date by the Borrower from time to time as
reasonably agreed by the Administrative Agent, it being agreed that any
successor-in-interest to any Competitor shall be deemed to be reasonably agreed
to by the Administrative Agent. Any such supplement to the list of Competitors
after the Closing Date will become effective two Business Days after such
supplement is delivered to the Administrative Agent.  The list of such Persons
submitted to the Administrative Agent shall be made available to the Lenders
upon request.  In no event shall a supplement apply retroactively to disqualify
any Lender as of the date of such supplement.

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).  

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication, the aggregate amounts deducted in
determining such Consolidated Net Income in respect of (i) Consolidated Interest
Expense, (ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation
and Amortization Expense, (iv) non-recurring cash charges and non-cash charges,
in each caseany extraordinary, unusual or non-recurring expenses, losses and
charges, including (A) impairment charges, (B) any loss from dispositions or the
sales of assets outside the ordinary course of business, (C) costs and charges
associated with any Acquisitions and any related restructurings and investments
in an aggregate amount, for all such cash charges, not to exceed the greater of
$125,000,000 or 7.5% of Consolidated Total Tangible Assets in any twelve-month
period,, including charges for the sale of inventories revalued at the date of
acquisition and in-process research and development acquired, and the
amortization of acquisition related intangible assets, (D) facility start-up
costs and (E) amortization or write-off of debt discount and debt issuance costs
and commissions, discounts, debt refinancing costs and commissions and other
fees and charges associated with Indebtedness, (v) restricted stock expense and
stock option expense (but only to the extent deducted from the determination of
Consolidated Net Income for such period), (vi) fees, costs and expenses incurred
and paid by the Borrower or any of the Borrower’s Subsidiaries in connection
with any litigation, judgment or settlement for any actual or threatened claim,
action, suit or proceeding in any court or before any arbitrator or Governmental
Authority in an aggregate amount not to exceed the greater of $45,000,000 or
2.5% of Consolidated Total Tangible Assets in any twelve-month period, including
any out-of-court agreement or settlement, (vii) restructuring charges and
reserves (whether or not classified as such under GAAP), including any fees,
expenses or losses related to theproduct line exits or the reconstruction,
recommissioning or reconfiguration of fixed assets for alternate uses or the
disposal, abandonment, transfer, closing or discontinuing of operations or
assets, provided that the aggregate amount of all such charges made in cash does
not exceed the greater of $45,000,000 or 2.580,000,000 or 1.25% of Consolidated
Total Tangible Assets during any twelve-month period, (viii) any non-cash
impairment charge or asset write-off or write-down related to intangible assets,
goodwill, long-lived assets, and investments in debt and equity securities
pursuant to GAAP, (ix) all non-cash losses from investments recorded using the
cost or equity method, (x) non-cash stock-based awards compensation expense,
(xi) non-cash mark to market and other non-cash charges or non-cash expenses
related to Hedge Agreement obligations, (xii) other non-cash charges (provided
that, if any non-cash charges referred to in this clause (xii) represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent), (xiii) (A) any charges, costs, expenses,
accruals or reserves incurred pursuant to any management equity plan, profits
interest or stock option plan, any equity-based compensation or equity-based
incentive plan, or any other management or employee benefit plan, agreement or
pension

-4-

--------------------------------------------------------------------------------

 

plan and (B) any charges, costs, expenses, accruals or reserves in connection
with the rollover, acceleration or payout of Equity Interests of the Borrower
held by management of the Borrower or any of its Subsidiaries, and (xiv) fees,
costs, premiums and expenses incurred and paid by the Borrower or any of the
Borrower’s Subsidiaries during any period in connection with theany acquisition,
investment, asset disposition, issuance, prepayment, or redemption of any senior
Indebtedness or subordinated Indebtedness permitted to be incurred pursuant to
Section 6.04, issuance of equity securities, refinancing transaction or
amendment or modification of any debt instrument (in each case, whether or not
consummated) minus (b) any extraordinary gains, all as determined for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on Consolidated Net Income (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding (a)
extraordinary gains and losses, (b) earnings, gains and losses resulting from
any write-up or write-down of assets other than in the ordinary course of
business, and (c) the cumulative effect of a change in accounting principles.

“Consolidated Net Indebtedness” means, on any date, the difference of (a)
Consolidated Total Indebtedness as of such date, minus (b) the aggregate amount
of all Unrestricted Cash.

“Consolidated Total Assets” means, on any date, all amounts that, in conformity
with GAAP, would be included under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower at such time.

“Consolidated Total Tangible Assets” means, on any date, all amounts that, in
conformity with GAAP, would be included under the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower at such time
excluding the net book value of intangible assets.

“Consolidated Total Indebtedness” means the sum (without duplication) of all
Indebtedness of the Borrower and of its Subsidiaries, all as determined on a
consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

“CooperVision International” means CooperVision International Holding Company,
LP, a limited partnership registered in England and Wales under No. LP3698 and
duly registered under the Companies Act of Barbados.

“Credit Party” means the Administrative Agent, each Lender, each Designated
Hedge Creditor and the respective successors and assigns of each of the
foregoing.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or  (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is

-5-

--------------------------------------------------------------------------------

 

based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bail-In Action or (e) has become the subject of a Bankruptcy Event.

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any Subsidiary is a party and as to
which, at the time such Hedge Agreement is entered into, a Lender or any of its
Affiliates is a counterparty.

“Designated Hedge Creditor” means each Person that participates as a
counterparty to the Borrower or any Subsidiary pursuant to any Designated Hedge
Agreement.

“Designated Persons” means, at any time, (a) any Person listed in any
sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty'sMajesty’s Treasury, the Government of Canada, or other relevant
sanctions authority, or (b) any Person owned or controlled by any such Person or
Persons described in clause (a).

“Disclosed Matters” means the actions, suits and proceedings and, the
environmental matters or other fact or circumstance disclosed in Schedule
3.06.the Borrower’s annual report on Form 10-K for the fiscal year ended October
31, 2019 or quarterly report on Form 10-Q for the fiscal quarter ended January
31, 2020, or any other reports filed prior to the Second Amendment Effective
Date (including Form 8-K), in each case, as filed with the SEC.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount and (ii) with respect to any other amount not denominated
in Dollars, the Dollar equivalent of such amount determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
London time on the date for which the Dollar equivalent amount of such amount is
being determined, for the purchase of the relevant foreign currency with Dollars
for delivery on such date.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia,
excluding any FSHCO and any subsidiary of either a FSHCO or a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its Related Parties or any other Person, providing for access to

-6-

--------------------------------------------------------------------------------

 

data protected by passcodes or other security systems.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender), (ii) an
Affiliate of a Lender, (iii) an Approved Fund, and (iv) any other Person (other
than a natural Person) approved by (A) the Administrative Agent and (B) unless
an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (b) any Defaulting Lender or (c) any Competitor.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees,  or other binding requirements issued, promulgated or entered
into by any Governmental Authority, relating to pollution, the preservation or
protection of the environment or natural resources, the generation, manufacture,
use, labeling, treatment, storage, handling, transportation or  Release of any
Hazardous Material or, to the extent involving or related to any of the
foregoing, health and safety matters.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) noncompliance with any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest”  means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of the
Borrower or any of its ERISA Affiliates to satisfy the minimum funding standard
of Section 412 and 430 of the Code or Sections 302 or 303 of ERISA with respect
to any Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 303(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA) with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
(within the meanings of Sections 4203 and 4205 of ERISA)  from any Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the

-7-

--------------------------------------------------------------------------------

 

Loan Market Association (or any successor Person), as in effect from time to
time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.

“Excluded Swap Obligation” means, with respect to the Borrower or any Subsidiary
Guarantor, (x) as it relates to all or a portion of the Subsidiary Guaranty of
such Subsidiary Guarantor or the Guaranty in Article IX hereof of the Borrower,
any Swap Obligation if, and to the extent that, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s or the Borrower’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Subsidiary Guarantor or
the Borrower becomes effective with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by such Subsidiary Guarantor or the
Borrower of a security interest, any Swap Obligation if, and to the extent that,
such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
or the Borrower’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Subsidiary Guarantor or the
Borrower becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any non-wholly owned
Subsidiary, (c) any Domestic Subsidiary that is not a Material Subsidiary, (d)
any captive insurance company that is a Subsidiary, (e) any special purpose
entity created or acquired in connection with, or which issues Indebtedness
under, any Permitted Securitization Transaction and (f) any Subsidiary a
guarantee by which would cause adverse tax consequences to the Borrower or any
of its Subsidiaries as reasonably determined by the Borrower.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
Federalfederal Taxes imposed on amounts payable to or for the account of such
Recipient pursuant to a law in effect on the date on which (i) such Recipient
acquires such interest in the Loan or Commitment or becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Recipient (if the Recipient is a Lender) changes
its lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable

-8-

--------------------------------------------------------------------------------

 

either to such Recipient’s assignor immediately before such Recipient acquired
such interest in the Loan or Commitment or became a party hereto or to such
Recipient immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (g),
and (d) any U.S. Federal withholdingfederal Taxes imposed under FATCA.

“Existing Maturity Date” has the meaning given to such term in Section
2.212.22(a).

“Extending Lender” has the meaning given to such term in Section 2.212.22(b).

“Extension Request” has the meaning given to such term in Section 2.212.22(a).

“Facility” means the Commitments to make the Loans contemplated hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any applicable
intergovernmental agreements entered into in respect of such Sections, any
current or future regulations or official interpretations of such Sections
andthereof, any agreements, and any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.
Notwithstanding the foregoing, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letter” means that certain fee letter, dated as of October 26, 2018, among
the Borrower and the Administrative Agent.

“Financial Covenants” means the financial covenants set forth in Section 6.06.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Amendment” means that certain Amendment No. 1 to Loan Agreement, dated as
of September 27, 2019, by and among the Borrower, the Administrative Agent, and
the Lenders party thereto.

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

“Foreign Lender” means a Recipient that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FSHCO” means any Subsidiary substantially all of the assets of which consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government

-9-

--------------------------------------------------------------------------------

 

(including any supra-national bodies exercising such powers or functions, such
as the European Union or European Central Bank)..

“Guaranty Obligation” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guaranty Obligation shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Hazardous Materials” means any material, substance or waste that is listed,
regulated, or otherwise defined as hazardous, toxic or radioactive (or words of
similar regulatory intent or meaning) under applicable Environmental Law, or the
exposure to which or the Release of which could give rise to liability under any
Environmental Law.

“Hedge Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (ii) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case for
the purpose of hedging the foreign currency, interest rate or commodity risk
associated with the operations of the Borrower and/or its Subsidiaries.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guaranty Obligations of such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (j) for purposes of Section 6.04
and Section 7.01(g) only, all net obligations of such Person under any Hedge
Agreement. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

-10-

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated EBITDA to (ii) Consolidated Interest Expense, calculated on a Pro
Forma Basis.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, (x) if agreed to by the Administrative Agent, ending on a day
that is less than one month thereafter or (y) with respect to any Eurodollar
Borrowing made less than one month prior to the Maturity Date for the Facility,
the period commencing on the date of such Borrowing and ending on the Maturity
Date (subject to availability)), as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall extend beyond the then applicable Maturity Date for the Facility.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means, collectively PNC Capital Markets LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated as joint lead arrangers and joint
bookrunners under this Agreement.

“Lenders” means as of the Closing Date, the Persons listed on Schedule 1.01(a)
and, thereafter, any Person with a Commitment or Loan Exposure including those
that have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto, the Notes (if any), the Subsidiary Guaranty and any other
agreements entered into in connection herewith or therewith, including any
amendments, modifications or supplements hereto or thereto or waivers hereof or
thereof.

“Loan Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans.

“Loan Parties” means the Borrower and the Subsidiary Guarantors, and “Loan
Party” means any one of them individually.

-11-

--------------------------------------------------------------------------------

 

“Loans” means the Loan made pursuant to Section 2.01 and Section 2.03 by the
Lenders to the Borrower pursuant to this Agreement, and including any Loans made
pursuant to Section 2.21.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or condition (, financial or otherwise)condition or
results of operations of the Borrower and its Subsidiaries taken as a whole or
(b) the validity or enforceability of any of the Loan Documents or the remedies
of the Administrative Agent or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $75,000,000the greater of (a) $150,000,000 (or the Dollar Equivalent
thereof) and (b) 6.0% of Consolidated Total Tangible Assets. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Hedge Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Hedge
Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary of the Borrower that meets anyeither
of the following conditions:

(a)such Subsidiary has assets (after eliminating assets related to intercompany
transactions) that individually constitute at least 15% of Consolidated Total
Assets as of the last day of the most recent period of four fiscal quarters of
the Borrower for which audited annual financial statements or quarterly
financial statements are required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b), respectively; or

(b)such Subsidiary’s net revenues (excluding intercompany revenues) were at
least 15% of the Borrower’s consolidated net revenues for the most recent period
of four fiscal quarters of the Borrower for which audited annual financial
statements or quarterly financial statements are required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), respectively.

(a) the Borrower and its other Subsidiaries’ investments in and advances to such
Subsidiary exceed 10% of Consolidated Total Assets; or

(b) the Borrower’s and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Subsidiary exceeds 10% of
Consolidated Total Assets; or

(c) the Borrower’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such Subsidiary exclusive of
amounts attributable to any noncontrolling interests exceeds 10% of such income
of the Borrower and its Subsidiaries consolidated for the most recently
completed fiscal year.

“Maturity Date” means September 25, 2020, as such date may be extended with
respect to a Lender pursuant to Section 2.22.

“Maximum Total Leverage Ratio” means 3.75:1.00; provided that (a) for the two
consecutive fiscal quarters ended immediately following the consummation of any
Qualified Acquisition (including the fiscal quarter in which such Qualified
Acquisition occurs), the Maximum Total Leverage Ratio shall be 4.75:1.00; (b)
for the fiscal quarter ended immediately after such two fiscal quarters referred
to in clause (a), the Maximum Total Leverage Ratio shall be 4.50:1.00; (c) for
the fiscal quarter ended immediately after the fiscal quarter referred to in
clause (b), the Maximum Total Leverage Ratio shall be 4.25:1.00 and (d) for the
fiscal quarter ended immediately after the fiscal quarter referred to in clause
(c), the Maximum Total Leverage Ratio shall be 4.00:1.00.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Guarantor Subsidiary” means each Subsidiary of the Borrower that is not a
Loan Party.

“Notes” means any promissory notes executed by the Borrower to evidence the
Obligations in accordance with Section 2.10(e).

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the

-12-

--------------------------------------------------------------------------------

 

maturity of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to any Credit Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Designated Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Credit Parties that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, however, that Obligations shall not include any Excluded
Swap Obligations.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 10.04.

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Payment Office” means the office of the Administrative Agent at PNC Bank,
National Association, 500 First Avenue, 4th Floor, Pittsburgh, PA 15219
Attention: Melissa Carpenter  (Phone: 440-746-4164; E-mail:
Melissa.carpenter@pnc.com), or such other office(s), as the Administrative Agent
may designate to the Borrower in writing from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Lien” means any Lien permitted by Section 6.03 of this Agreement.  

“Permitted Securitization Transaction” means any transaction or series of
transactions designated in writing by the Borrower to the Administrative Agent
to be a “Permitted Securitization Transaction” which is entered into by the
Borrower or any Subsidiary Guarantor pursuant to which the Borrower or any
Subsidiary Guarantor, as applicable, may sell, convey or otherwise transfer to
any other Person, or may grant a security interest in, any accounts receivable
(whether now existing or arising in the future) of the Borrower or such
Subsidiary Guarantor, and any assets related thereto, including all collateral
securing such accounts receivable, all contracts and all Guaranty Obligations or
other obligations in respect of such accounts receivable, and proceeds of such
accounts receivable and other assets that are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitization transactions involving accounts receivable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect

-13-

--------------------------------------------------------------------------------

 

of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its principal office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

“Pro Forma Basis” shall mean, with respect to any Testing Period during which
any Acquisition or Asset Sale occurs (and for purposes of determining whether an
acquisition is an Acquisition or whether the Borrower and its Subsidiaries may
take any other actions requiring compliance with a specified ratio), the Total
Leverage Ratio and Interest Coverage Ratio shall be calculated with respect to
such Testing Period on a pro forma basis after giving effect to such Acquisition
or Asset Sale (and any related repayment or incurrence of Indebtedness)
(including, without limitation or duplication, (a) additional add backs which
are (i) determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency), (ii) recommended
by any due diligence quality of earnings report reasonably acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld) conducted
by (y) a firm of independent public accountants of recognized national standing
or (z) any other accounting firm reasonably satisfactory to the Administrative
Agent, selected by the Borrower and retained by the Borrower; or (iii) otherwise
determined in such other manner reasonably acceptable to the Administrative
Agent and (b) pro forma adjustments, for cost savings and other operating
efficiencies (net of continuing associated expenses) to the extent the actions
underlying such cost savings and operating efficiencies have been or are
reasonably expected to be implemented and such cost savings and operating
efficiencies are factually supportable and are expected to have a continuing
impact), using, for purposes of making such calculations, the historical
financial statements of the Borrower and its Subsidiaries which shall be
reformulated as if such Acquisition or Asset Sale, and any other Acquisition or
Asset Sale that has been consummated during such Testing Period, had been
consummated on the first day of such Testing Period.

“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Loan Exposure, and unused Commitments represented by such Lender’s Loan Exposure
and unused Commitments.

“Qualified Acquisition” means any Acquisition that has been designated to the
Administrative Agent by a Responsible Officer of the Borrower as a “Qualified
Acquisition”, so long as the Total Leverage Ratio as of the last day of the most
recently completed Testing Period of the Borrower prior to such acquisition
would be less than or equal to 3.50 to 1.00.

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Designated Hedge Agreement, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, dumping, placing,
discarding, abandonment, or disposing into the environment (including
abandonment or disposal of any barrel, container or other closed receptacle
containing any Hazardous Materials).

“Required Lenders” means, at any time, Lenders having Loan Exposures and unused
Commitments representing more than 50% of the sum of the total Loan Exposures
and unused

-14-

--------------------------------------------------------------------------------

 

Commitments at such time; provided that, in the event any of the Lenders shall
be a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Lenders” means Lenders (excluding all Defaulting Lenders) having Loan
Exposures and unused Commitments representing more than 50% of the sum of the
total Loan Exposures and unused Commitments of such Lenders (excluding all
Defaulting Lenders) at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, senior vice president, executive vice president, vice
president, chief financial officer, treasurer, controller, manager of treasury
activities or assistant treasurer or other similar officer or Person performing
similar functions of a Loan Party and, as to any document delivered on the
Closing Date, the First Amendment Effective Date or the Second Amendment
Effective Date, any secretary or assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any Sanctions Laws and Regulations (at the time of this
Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

“Sanctions Laws and Regulations” means any economic or financial sanctions or
trade embargoes, imposed, administered, or enforced from time to time by the
U.S. government (including those administered by OFAC), the European Union, Her
Majesty'sMajesty’s Treasury, the Government of Canada, the United Nations
Security Council or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Second Amendment” means that certain Amendment No. 2 to Loan Agreement, dated
as of April 1, 2020, by and among the Borrower, the Administrative Agent and the
Lenders party thereto.

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (b) the present fair saleable value of its assets is greater than
the probable liability on its existing debts as such debts become absolute and
matured; (c) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

“Standard Permitted Lien” means any of the following: (i) Liens for Taxes not
yet delinquent or Liens for Taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness; (iii) Liens arising from

-15-

--------------------------------------------------------------------------------

 

judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 7.01(k); (iv) Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers compensation, unemployment insurance and other types of social security,
and mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance
of tenders, statutory obligations, contract bids, government contracts, surety,
appeal, customs, performance and return-of-money bonds and other similar
obligations, incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
statutory requirements, common law or consensual arrangements; (v) leases or
subleases granted in the ordinary course of business to others not interfering
in any material respect with the business of the Borrower or any of its
Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement; (vi) easements, rights-of-way, zoning or other
restrictions, charges, encumbrances, defects in title, prior rights of other
Persons, and obligations contained in similar instruments, in each case that do
not secure Indebtedness and do not involve, and are not likely to involve at any
future time, either individually or in the aggregate, (A) a substantial and
prolonged interruption or disruption of the business activities of the Borrower
and its Subsidiaries considered as an entirety, or (B) a Material Adverse
Effect; (vii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor); (viii) rights of consignors of
goods, whether or not perfected by the filing of a financing statement under the
UCC; and (ix) licenses of intellectual property of the Borrower or any of its
Subsidiaries granted in the ordinary course of business; and (x) any security
interest or right to set off arising under the general terms and conditions
(algemene voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantors” means, collectively, each Domestic Subsidiary that is
Material(other than an Excluded Subsidiary) and that is or hereafter becomes a
party to the Subsidiary Guaranty, and “Subsidiary Guarantor” means any one of
them individually.  Schedule 1.01(b) hereto lists each Subsidiary Guarantor as
of the ClosingSecond Amendment Effective Date.

“Subsidiary Guaranty” means the Subsidiary Guaranty, dated as of the date
hereof, as amended, supplemented or otherwise modified from time to time, by the
Subsidiary Guarantors in favor of the Administrative Agent.

“Swap Obligation” means, with respect to the Borrower or any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

“Syndication Agent” means Bank of America, N.A., as syndication agent under this
Agreement.

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

-16-

--------------------------------------------------------------------------------

 

“Term A-1 Lenders” means any Lender with a Term A-1 Loan Commitment.

“Term A-2 Lenders” means any Lender with a Term A-2 Loan Commitment.

“Term A-1 Loan Commitments” means, with respect to each Lender, the commitment
of such Lender to make Term A-1 Loans hereunder on the Closing Date. The initial
amount of each Lender’s Term A-1 Loan Commitment was set forth on Schedule
1.01(a) as in effect on the Closing Date. The initial aggregate amount of the
Term A-1 Lenders’ Term A-1 Loan Commitments as of the Closing Date was
$400,000,000.

“Term A-2 Loan Commitments” means, with respect to each Lender, the commitment
of such Lender to make Term A-2 Loans hereunder on the First Amendment Effective
Date. The initial amount of each Lender’s Term A-2 Loan Commitment iswas set
forth on Schedule 1.01(a) as in effect on the First Amendment Effective Date.
The initial aggregate amount of the Term A-2 Lenders’ Term A-2 Loan Commitments
isas of the First Amendment Effective Date was $198,750,000.

“Term A-1 Loans” has the meaning assigned to such term in Section 2.01(a).  

“Term A-2 Loans” has the meaning assigned to such term in Section 2.01(b).

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Total Leverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated Net Indebtedness to (ii) Consolidated EBITDA, calculated on a Pro
Forma Basis.

“Total Leverage Ratio Increase Period” has the meaning assigned to such term in
Section 6.06(a).

“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans and the use of the proceeds thereof.

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Cash” means, at any time of determination, the sum of (i) the
aggregate amount of all cash deposits of the Borrower and its Subsidiaries
maintained in any demand deposit account, and (ii) the aggregate monetary value
of all money market funds of the Borrower and its Subsidiaries maintained in any
account of a securities intermediary, to the extent such cash deposits and money
market funds are free of any Lien or other encumbrance (other than (x) customary
Liens arising in the ordinary course of business which the depository
institution may have with respect to any right of offset against funds in such
account, and (y) customary holds for uncollected deposits).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

-17-

--------------------------------------------------------------------------------

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) the word
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organization.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that whether a
lease constitutes a capital lease or an operating lease shall be determined
based on GAAP as in effect on October 31, 2017, notwithstanding any modification
or

-18-

--------------------------------------------------------------------------------

 

interpretative change thereto after the date hereof (including without giving
effect to any treatment of leases under Accounting Standards Codification 842
(or any other Accounting Standards Codification or Financial Accounting Standard
having or purporting to have a similar result or effect)); provided, further,
that, if the Borrower notifies the Administrative Agent that the Borrower
requestrequests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

Section 1.05Currency Equivalents.  Except as otherwise specified herein, all
references herein or in any other Loan Document to a Dollar amount shall mean
such amount in dollars or, if the context so requires, the Dollar Equivalent of
such amount in any foreign currency.  The Dollar Equivalent of any amount shall
be determined in accordance with the definition of “Dollar Equivalent”.

Section 1.06Divisions.  Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person. Any division of a limited liability company shall constitute a separate
Person hereunder.For all purposes under the Loan Documents, in connection with
any division or plan of division under the Delaware Limited Liability Company
Act (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person that is a limited liability
company becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

Article II

The Credits

Section 2.01Commitments.

(a)Subject to the terms and conditions set forth herein, each Term A-1 Lender
made Loans to the Borrower on the Closing Date (the “Term A-1 Loans”) in Dollars
in the principal amount of its Term A-1 Loan Commitment as of the Closing
Date.  Immediately prior to the First Amendment Effective Date, Term A-1 Loans
remained outstanding in the aggregate principal amount of $310,000,000, as set
forth for each Term A-1 Lender on Schedule 1.01(a) as in effect on the First
Amendment Effective Date. After giving effect to the Exchange (as defined in the
First Amendment) on the First Amendment Effective Date, Term A-1 Loans
remainremained outstanding in the aggregate principal amount of
$301,250,000.  Any portion of the Term A-1 Loans that is repaid may not be
reborrowed.  

(b)Subject to the terms and conditions set forth herein, each Term A-2 Lender
agrees to makemade Term A-2 Loans to the Borrower on the First Amendment
Effective Date (the “Term A-2 Loans”) in Dollars and in the principal amount
requested by the Borrower in accordance with

-19-

--------------------------------------------------------------------------------

 

Section 2.03 so long as such requested amount does not result in (i) the
aggregate principal amount of the Term A-2 Loans made by such Lender exceeding
its Term A-2 Loan Commitment or (ii) the aggregate principal amount of all Term
A-2 Loans made by the Lenders exceeding the total Term A-2 Loan
Commitments.  The Term A-2 Loans may only be incurred on the First Amendment
Effective Date, and any portion of the Term A-2 Loans that is repaid may not be
reborrowed.

Section 2.02Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may be
outstanding at the same time; provided that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than ten (10) Borrowings of Eurodollar Loans
outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing (a) in the case of a
Eurodollar Borrowing not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of a
Eurodollar Borrowing on the Closing Date, two Business Days before the date of
the proposed Borrowing) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such Borrowing Request shall be irrevocable  and made by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit E or such other form approved by the
Administrative Agent (each, a “Borrowing Request”) and signed by the Borrower.
Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly

-20-

--------------------------------------------------------------------------------

 

following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04[Reserved].  

Section 2.05[Reserved].

Section 2.06[Reserved].

Section 2.07Funding of Borrowings. (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds, in dollars, by 12:00 noon (or, in the case of an
ABR Loan requested for that same day, 2:00 p.m.), New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request.

(b)[Reserved].

Section 2.08Interest Elections. (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section; provided, however, that any conversion of a Eurodollar Borrowing
into an ABR Borrowing shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
conversion from or continuation of a Eurodollar Borrowing, not later than 1:00
p.m., New York City time, three Business Days before the date of the proposed
Borrowing, and (ii) in the case of a conversion to an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

-21-

--------------------------------------------------------------------------------

 

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09Termination and Reduction of Commitments. The Commitments shall
terminate following the funding of the Borrowings made on the Closing Date or
the First Amendment Effective Date, as applicable, as provided in Section 2.01.

Section 2.10Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the then unpaid principal amount of each Loan on the Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the form of Exhibit D, in the case of any
Loan.  In such event, the Borrower shall prepare, execute and deliver to such
Lender one or more promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in
substantially the form of Exhibit D. Thereafter, the Loans evidenced by such
promissory note(s) and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11Prepayment of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (except as provided in Section 2.16), subject to prior notice
to the Administrative Agent  by telephone (confirmed by telecopy) of any
prepayment pursuant to this Section 2.11, (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in

-22-

--------------------------------------------------------------------------------

 

Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
applicable Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.  Any
portion of the Loan that is prepaid may not be reborrowed.

Section 2.12Fees.  (a)  The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times specified in
Fee Letter, or as otherwise separately agreed upon between the Borrower and the
Administrative Agent.

(b)[Reserved].

(c)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
upfront fees and duration fees, to the applicable Lenders. Fees paid shall not
be refundable under any circumstances.

Section 2.13Interest. (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Notwithstanding the foregoing, if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, all overdue Obligations (which
shall include all Obligations following an acceleration under Section 7.01,
including an automatic acceleration) shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR  Loans as provided in
paragraph (a) of this Section.

(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate and Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

Section 2.14Alternate Rate of Interest.

(a)   If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(a)(i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that, if the

-23-

--------------------------------------------------------------------------------

 

circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b) Successor Eurodollar Index.

(i) If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (A)(1) the circumstances set
forth in Section 2.14(a) have arisen and are unlikely to be temporary, or (2)
the circumstances set forth in Section 2.14(a) have not arisen but the
applicable supervisor or administrator (if any) of the Adjusted LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the Adjusted
LIBO Rate shall no longer be used for determining interest rates for loans
(either such date, a “LIBOR Termination Date”), or (B)  a rate other than the
Adjusted LIBO Rate has become a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. market, then the Administrative Agent
may (with the consent of the Borrower, not to be unreasonably withheld) choose a
replacement index for the Adjusted LIBO Rate and make adjustments to applicable
margins and related amendments to this Agreement as referred to below such that,
to the extent practicable, the all-in interest rate based on the replacement
index will be substantially equivalent to the all-in Eurodollar-based interest
rate in effect prior to its replacement.  

(ii) The Administrative Agent and the Loan Parties shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Agent (and as is reasonably acceptable to the Borrower), for the implementation
and administration of the replacement index-based rate.  Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents, such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. Eastern Standard Time on the fifth
(5th) Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Administrative Agent receives, on or before such fifth (5th)
Business Day, a written notice from the Required Lenders stating that such
Lenders object to such amendment.  

(iii) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (A) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from an Eurodollar-based rate to a replacement index-based rate, and (ii) may
also reflect adjustments to account for (x) the effects of the transition from
the Eurodollar rate to the replacement index and (y) yield- or risk-based
differences between the Eurodollar rate and the replacement index.

(iv) Until an amendment reflecting a new replacement index in accordance with
this Section 2.14(b) is effective, each advance, conversion and renewal of a
Eurodollar Loan will continue to bear interest with reference to the Adjusted
LIBO Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Eurodollar Loans shall automatically be converted to Base Rate Loans until such
time as an amendment reflecting a replacement index and related matters as
described above is implemented.  

(v) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

Section 2.15Increased Costs. (a)  If any Change in Law shall:

(1)impose, modify or deem applicable any reserve, special

-24-

--------------------------------------------------------------------------------

 

deposit, liquidity or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);

(2)impose on any Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Loans made by such
Lender or participation therein; or

(3)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered; provided, that
nothe Borrower shall not be obligated to pay any such compensation unless the
Lender or other Recipient requesting such compensation is also requesting
compensation as a result of such Change in Law from other similarly situated
customers under agreements relating to similar credit transactions that include
provisions similar to this Section 2.15(a).

(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered; provided, that
nothe Borrower shall not be obligated to pay any such compensation unless the
Lender or other Recipient requesting such compensation is also requesting
compensation as a result of such Change in Law from other similarly situated
customers under agreements relating to similar credit transactions that include
provisions similar to this Section 2.15(b).

(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that nothe Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on

-25-

--------------------------------------------------------------------------------

 

the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (excluding loss of
anticipated profits).  In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

Section 2.17Payments Free of Taxes. (a) Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification.  The Borrower shall indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be required to
compensate any Recipient pursuant to this Section 2.17(d) for any interest,
additions to tax or penalties that accrue as a result of such Recipient’s
failure to request an indemnity within 270 days after the earlier of the date
such Recipient first acquired knowledge  that the relevant Indemnified Taxes are
payable or received written notification from the Borrower that such Indemnified
Taxes are potentially payable.  Any Recipient claiming indemnity pursuant to
this Section 2.17(d) shall notify the Borrower of the imposition of the relevant
Indemnified Taxes as soon as reasonably practicable after the Recipient becomes
aware of such imposition. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall

-26-

--------------------------------------------------------------------------------

 

be conclusive absent manifest error.

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (e).

(f)Status of Lenders. (i) Any Recipient that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Recipient’s reasonable judgment such
completion, execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals or
certified copies of IRS Form W-9 certifying that such Recipient is exempt from
U.S. Federal backup withholding tax;

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals or certified copies of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-

-27-

--------------------------------------------------------------------------------

 

8BEN-E establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(2)executed originals or certified copies of IRS Form W-8ECI claiming that
specified payments (as applicable) hereunder or any other Loan Documents (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States or IRS Form W-8EXP;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals or certified copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals or certified copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals or certified copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments

-28-

--------------------------------------------------------------------------------

 

made to FATCA after the date of this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.  Notwithstanding any other
provision of this paragraph (f), a Recipient shall not be required to deliver
any form that such Recipient is not legally eligible to deliver.

(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes (for this
purpose, including a credit against U.S. federal withholding or income Taxes in
lieu of a refund (for the avoidance of doubt, any such credit shall not include
a federal foreign tax credit under Code Section 901)) as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g) in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

Section 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.  Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.  

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such

-29-

--------------------------------------------------------------------------------

 

funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered,  such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)[Reserved].

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 10.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

Section 2.19Mitigation Obligations; Replacement of Lenders. (a)  If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)If (w) any Lender requests compensation under Section 2.15, or (x) if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) if any Lender becomes Defaulting Lender, or (z) any Lender
has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
other Loan Document that, pursuant to Section 10.02, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to

-30-

--------------------------------------------------------------------------------

 

assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any such assignment resulting from a Lender’s refusal to consent to a proposed
amendment, modification, waiver, termination or consent, the assignee shall
approve the proposed amendment, modification, waiver, termination or consent.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20Defaulting Lender.

(a)Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then so long as such Lender is a Defaulting
Lender

(i)the Commitments and Loan Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that (y) such Defaulting
Lender’s Commitments may not be increased or extended without its consent and
(z) the principal amount of, or interest or fees payable on, Loans may not be
reduced or excused or the scheduled date of payment may not be postponed as to
such Defaulting Lender without such Defaulting Lender’s consent;

(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order
to  satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender'sLender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that, if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
when the conditions set forth in Section 4.01 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in

-31-

--------------------------------------------------------------------------------

 

accordance with the commitments under the Facility without giving effect to
Section 2.20(a)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.20(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

Section 2.21Increase in Commitments.

(a)Upon notice to the Administrative Agent, the Borrower shall have the right to
increase the Commitments or establish a new term loan credit facility under this
Agreement from time to time in an aggregate principal amount not to exceed the
sum of (x) $100,000,000 and (y) the amount of any voluntary prepayments of the
Loans pursuant to Section 2.11; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000 and (ii) no such increase
shall become effective (x) if an Event of Default under Section 7.01(a), (b),
(h) or (i) then exists or would exist immediately after giving effect thereto
and (y) unless all representations and warranties contained in Article III are
correct in all material respects as of the date of such increase (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representations and warranties shall be true and correct in all
respects).

(b)Such increased Commitments and/or increased Loans may be provided by existing
Lenders or any other Person that constitutes an Eligible Assignee who becomes a
Lender pursuant to a joinder agreement in substantially the form of Exhibit G;
provided that the Administrative Agent shall have consented to the joinder of
any such Person to the extent such consent would be required for an assignment
to such Person pursuant to Section 10.04.  No Lender shall be obligated to
provide any such increased Commitment or Loan unless it so agrees.

(c)Without the consent of any other Lender, this Agreement may be amended as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.21. This
Section shall supersede any provisions in Section 10.02 to the contrary.

Section 2.22Extension of Maturity Date.

(a)The Borrower may, by notice to the Administrative Agent (who shall promptly
notify the Lenders) (each such notice, an “Extension Request”), from time to
time, request that the scheduled maturity date then in effect hereunder (the
“Existing Maturity Date”) with respect to all or a portion of the Loans be
extended on the terms set forth in this Section 2.22; provided that each such
Extension Request shall be offered to all Lenders holding Loans and/or
Commitments of the applicable class on a pro rata basis.  The Extension Request
shall set forth the proposed terms of the extended Loans, which shall be
consistent with the then-existing Loans except that (i) the interest margins and
upfront fees with respect to the extended Loans may be different than the
Applicable Rate and any upfront fees for the existing Loans, (ii) the extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) in any voluntary repayments or
prepayments under this Agreement and (iii) the extended Loans may be subject to
new or revised covenants and terms that apply only after the Existing Maturity
Date.

(b)The Borrower shall provide notice of the applicable Extension Request to the
Administrative Agent at least five (5) Business Days prior to the date on which
Lenders are requested to respond.  No Lender shall have any obligation to agree
to extend the Existing Maturity Date with respect to any of its Loans.  Any
Lender wishing to extend the Existing Maturity Date with respect to all or a
portion of its Loans (such Lender, an “Extending Lender”), shall notify the
Administrative Agent on or prior to the date specified in the Extension Request
of the amount of its existing Loans which it has elected to so extend. Any
Lender’s failure to respond to the applicable Extension Request shall be deemed
to be a rejection of such Extension Request by such Lender.  In the event

-32-

--------------------------------------------------------------------------------

 

that the aggregate amount of Loans that are elected to be extended exceeds the
amount of extended Loans requested by the Borrower in the applicable Extension
Request, the Loans of Extending Lenders shall be extended on a pro rata basis
based on the amount of Loans each such Extending Lender has elected to extend.

(c)Notwithstanding the foregoing, the extension of the Maturity Date pursuant to
this Section shall not be effective with respect to any Lender unless:  (i) no
Event of Default under Section 7.01(a), (b), (h) or (i) have occurred and be
continuing on the date of such extension and after giving effect thereto; and
(ii) all representations and warranties contained in Article III are correct in
all material respects as of the date of such increase (except to the extent that
any such representation or warranty is qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects).

(d)The Borrower may, with the consent of the Extending Lenders and the
Administrative Agent (but without the consent of any other Lender), amend this
Agreement as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.22.  This Section 2.22 shall supersede any provisions in Section 10.02 to the
contrary.

Section 2.23Effect of Benchmark Transition Event.

(a)Defined Terms. As used in this Section 2.23, the following terms have the
following meanings:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Adjusted
LIBO Rate for U.S. dollar-denominated syndicated credit facilities at such time
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Adjusted LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
Adjusted LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent and the Borrower mutually
agree are appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative

-33-

--------------------------------------------------------------------------------

 

Agent, in consultation with the Borrower, decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to Adjusted LIBO Rate:

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Adjusted LIBO Rate permanently or indefinitely ceases to provide the
Adjusted LIBO Rate; or

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Adjusted LIBO Rate:

(1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide the Adjusted LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Adjusted LIBO Rate;

(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Adjusted LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Adjusted LIBO Rate, a resolution authority with jurisdiction over the
administrator for the Adjusted LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Adjusted LIBO
Rate, which states that the administrator of the Adjusted LIBO Rate has ceased
or will cease to provide the Adjusted LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Adjusted LIBO Rate; or

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Adjusted LIBO Rate or a Relevant Governmental Body
announcing that the Adjusted LIBO Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Adjusted
LIBO Rate and solely to the extent that the Adjusted LIBO Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Adjusted LIBO Rate for all purposes hereunder in
accordance with this Section 2.23 and (y) ending at the time that a Benchmark
Replacement has replaced the Adjusted LIBO Rate for all purposes hereunder
pursuant to this Section 2.23.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 2.23 are being executed or
amended,

-34-

--------------------------------------------------------------------------------

 

as applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Governmental Authority.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

(b)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) or upon the written notice
provided by the Required Lenders to the Administrative Agent that a Benchmark
Transition Event has occurred or (ii) upon the occurrence of an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Adjusted LIBO Rate with a Benchmark Replacement,
by a written document executed by the Borrower and the Administrative Agent,
subject to the requirements of this Section 2.23.  Notwithstanding the
requirements of Section 10.02 or anything else to the contrary herein or in any
other Loan Document, (x) any such amendment with respect to a Benchmark
Transition Event will become effective and binding upon the Administrative
Agent, the Borrower and the Lenders at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent has posted such proposed amendment to all Lenders
and the Borrower so long as the Administrative Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders and (y) any such amendment with respect to an Early Opt-in
Election will become effective and binding upon the Administrative Agent, the
Borrower and the Lenders on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment.  No replacement of the Adjusted LIBO
Rate with a Benchmark Replacement pursuant to this Section 2.23 will occur prior
to the applicable Benchmark Transition Start Date.

(c)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(d)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any

-35-

--------------------------------------------------------------------------------

 

determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.23, including, without limitation, any
determination with respect to a tenor, comparable replacement rate or
adjustment, or implementation of any Benchmark Replacement Rate Conforming
Changes, or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding on all parties hereto absent manifest error and may be
made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section
2.23.

(e)Benchmark Unavailability Period.  Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to an
ABR Borrowing. During any Benchmark Unavailability Period, the components of ABR
based upon the Adjusted LIBO Rate will not be used in any determination of ABR.

Article III

Representations and Warranties

The Borrower represents and warrants to the Lenders as of the Closing Date that:

Section 3.01Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing (if applicable or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02Authorization; Enforceability. The Transactions are within each Loan
Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action.  Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation (except to the extent such violation could not reasonably be expected
to result in a Material Adverse Effect) or (ii) the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or (iii) any
material order of any Governmental Authority, (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or their assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any
material Lien on any asset of the Borrower or any of its Subsidiaries, other
than any Permitted Lien.

Section 3.04Financial Condition; No Material Adverse Change. (b)  The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, retained earnings and cash flows (i) as of and for the
fiscal year ended October 31, 2017, audited by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarters and the portion of the
fiscal year

-36-

--------------------------------------------------------------------------------

 

ended January 31, 2018, April 30, 2018 and July 31, 2018, certified by one of
its Financial Officers.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(c)Since October 31, 2017, no event, development or circumstance has occurred
which has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

Section 3.05Properties.  (a)Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.  

(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06Litigation and Environmental Matters. (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, the other Loan Documents or the
Transactions.  

(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has become subject to any Environmental Liability, (ii) has
received notice of any claim with respect to any Environmental Liability or
(iii) knows of any basis upon which the Borrower or any of its Subsidiaries
would reasonably be expected to become subject to any Environmental Liability
arising under Environmental Laws as currently in effect.

Section 3.07Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09Taxes. Each of the Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The excess of the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) as of the
date of the most recent financial statements reflecting such amounts, over the
fair market value of the assets of such Plan could not

-37-

--------------------------------------------------------------------------------

 

reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) as of the date of the most recent financial statements
reflecting such amounts, over the fair market value of the assets of all such
underfunded Plans could not reasonably be expected to have a Material Adverse
Effect.

Section 3.11Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. NoneAs of the Closing Date, none of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, projected financial information
prepared by the Borrower or any of the Borrower’s Subsidiaries is only
represented herein as being based on good faith estimates and assumptions
believed by such persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ materially from the projected results. As of the Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.  

 

Section 3.12Sanctions Laws and Regulations; Anti-Corruption Laws; PATRIOT Act.  

(a)  None of the Borrower or its Subsidiaries, or to the best of its knowledge
any of its directors, officers, brokers or other agents acting or benefiting in
any capacity in connection with this Agreement, is a Designated Person.

(b)  No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will

 

(i)

violate any applicable Sanctions Laws and Regulations;

 

(ii)

be used, directly or indirectly, in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of the FCPA or any other applicable
anti-corruption law; or

 

(iii)

violate the any regulations passed under the USA PATRIOT Act or will violate the
Trading with the Enemy Act, the International Emergency Economic Powers Act, or
any regulations passed thereunder, including  the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
successor statute thereto

Section 3.13Federal Reserve Board Regulations.  None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board.  No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).

Section 3.14Subsidiaries.  As of the ClosingSecond Amendment Effective Date,
Schedule 3.14 sets forth the name and jurisdiction of incorporation of each
Material Subsidiary and, as to each such Material Subsidiary, the percentage of
each class of Equity Interests owned by the Borrower and its other Subsidiaries.

Section 3.15Solvency.  As of the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis, are, and after giving effect to the
incurrence of all Loans and Obligations being incurred in connection herewith
will be, Solvent.

-38-

--------------------------------------------------------------------------------

 

Article IV

Conditions

Section 4.01Closing Date. The obligations of the Lenders to make Loans hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.02):

(a)The Administrative Agent (or its counsel) shall have received from each party
thereto either (i) a counterpart of this Agreement, the Subsidiary Guaranty and
Notes in favor of each Lender requesting a Note at least three (3) Business Days
prior to the Closing Date signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement or such Loan Document)
that such party has signed a counterpart of this Agreement or such Loan
Document.

(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Latham & Watkins LLP, counsel for the Borrower and the other Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.  The Borrower hereby requests such counsel to deliver such opinion.

(c)The Administrative Agent shall have received the following items from the
Borrower:

(i)a certificate of good standing for each Loan Party from the state of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Closing Date;

(ii)a copy of the formation document of each Loan Party, together with all
amendments thereto, certified as of a recent date by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Closing Date and certified by an officer of such Loan Party;

(iii)incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings hereunder on behalf of the Borrower, in the case of the Borrower),
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower;

(iv)copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Borrowings provided for herein, with respect to the Borrower, and the execution,
delivery and performance of the Loan Documents to be executed and delivered by
the Loan Parties;

(v)copies of the (i) U.S. GAAP audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower for
the most recently completed fiscal year ended at least 90 days prior to the
Closing Date and (ii) U.S. GAAP unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower; for each fiscal quarter (other than the fourth fiscal quarter in any
fiscal year) ended after the close of its most recent fiscal year and at least
40 days prior to the Closing Date; provided that the Administrative Agent shall
be deemed to have received such financial statements of the Borrower upon the
filing of such financial statements with the Securities and Exchange Commission
by the Borrower of its Forms 10-Q, Forms 10-K or Forms 8-K;

(vi)a solvency certificate from the chief financial officer or other senior
executive officer of the Borrower (after giving effect to the Transactions
consummated on the Closing Date) substantially in the form attached hereto as
Exhibit F; and

(vii)a Borrowing Request in accordance with Section 2.03.

-39-

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent on or prior to the Closing Date,
including, to the extent invoiced at least 3 Business Days prior to the Closing
Date, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder, or satisfactory evidence that such
fees and amounts will be paid out of the initial Borrowing hereunder.

(e)The Administrative Agent and the Lenders shall have received, at least three
Business Days prior to the Closing Date all documentation and other information
about the Loan Parties as shall have been reasonably requested by the
Administrative Agent or such Lender at least 10 Business Days prior to the
Closing Date that it shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the USA Patriot Act and, if
any Loan Party qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to such
Loan Party.

(f)The representations and warranties of the Loan Parties in Article III shall
be true and correct in all material respects; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(g)At the time of and immediately after giving effect to the Borrowing, no
Default or Event of Default shall have occurred and be continuing.

Article V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

Section 5.01Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a)within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income, retained
earnings and cash flows as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification, commentary
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b)within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income retained earnings and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (each, a
“Compliance Certificate”), in substantially the form of Exhibit B,
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or

-40-

--------------------------------------------------------------------------------

 

proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with the applicable Financial
Covenants;

(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, and/or distributed by the Borrower to its
shareholders generally, as the case may be; provided that notwithstanding the
foregoing, the obligations in this Section 5.01(d) and Section 5.01(e) may be
satisfied if such information is posted on the SEC’s website at www.sec.gov or
the website for the Borrower; andand

(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that the
Borrower shall not be required to deliver confidential information consisting of
trade secrets or other proprietary or competitively sensitive information
relating to the Borrower or any of its Subsidiaries and their respective
businesses and not constituting financial information.

(f)Any financial statements required to be delivered pursuant to Section 5.01(a)
or 5.01(b) above and any information required to be delivered pursuant to
Section 5.01(d) above shall be deemed to have been furnished to the
Administrative Agent on the date that such financial statement or other
information is posted on the SEC’s website at www.sec.gov or the website for the
Borrower.

Section 5.02Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice,
after an Authorized Officer becomes aware of such event, of the following
events:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate (or any adverse change or development in any such
action, suit, investigation or proceeding) thereof that, in the good faith
judgment of the Borrower, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d)any other development (including the incurrence or imposition of
Environmental Liability) that, in the good faith judgment of the Borrower,
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(e)solely to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification.

Each notice delivered under clauses (a) through (d) of this Section 5.02 shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

Section 5.03Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent any failure to do so by a Subsidiary could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.  

Section 5.04Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect

-41-

--------------------------------------------------------------------------------

 

before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or the applicable Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make such payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05Maintenance of Properties; Insurance. The Borrower will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except to the extent any failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will, and will
cause each of its Subsidiaries to, maintain insurance coverage by such insurers
and in such forms and amounts and against such risks as are generally consistent
with the insurance coverage maintained by the Borrower and its Subsidiaries as
of the Closing Date, or are of such types and amounts as are customarily carried
by Persons engaged in the same or similar business as the Borrower and its
Subsidiaries.

Section 5.06Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that without the express prior written approval of the
Borrower, no such inspection shall include any intrusive (i.e., “Phase II”)
environmental investigations or collection of samples of any environmental media
(including air, soil, groundwater, surface water, wastewaters, or building
materials); provided further, however, that (i) unless an Event of Default has
occurred and is continuing, the Administrative Agent and the Lenders shall be
limited to one such visit or inspection in each calendar year and such visit or
inspection shall be at the sole cost and expense of the Administrative Agent or
applicable Lenders (except that the Administrative Agent may make one such visit
during each fiscal year and the reasonable cost and expense thereof shall be
borne by the Borrower) and (ii) in respect of any such discussions with any
independent accountants, the Borrower or such Subsidiary, as the case may be,
shall have received reasonable advance notice thereof and a reasonable
opportunity to participate therein and the Administrative Agent shall have
executed a customary non-reliance letter requested by such independent
accountants.

Section 5.07Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  

Section 5.08Use of Proceeds. The proceeds of the Loans will be used to pay the
Transaction Costs and for general corporate purposes, including, without
limitation, the repayment, prepayment or paydown of other Indebtedness.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

Section 5.09Additional Subsidiary Guarantors.  In the event that at any time
after the Closing Date, the Borrower acquires, creates or has any Domestic
Subsidiary that is not already a party to the Subsidiary Guaranty, the Borrower
will promptly, but in any event no later than the date that is 55 days after the
last day of the fiscal quarter during which such Domestic Subsidiary is acquired
or createdWithin fifty-five (55) days (or such longer period to which the
Administrative Agent may agree in its sole discretion), after any Subsidiary of
the Borrower that is not already a party to the Subsidiary Guaranty qualifies as
a Domestic Subsidiary (but excluding any Excluded Subsidiary), the Borrower will
cause such Domestic Subsidiary to deliver to the Administrative Agent, (a) a
Guaranty Supplement (as defined in the Subsidiary Guaranty), duly executed by
such Subsidiary,

-42-

--------------------------------------------------------------------------------

 

pursuant to which such Domestic Subsidiary joins in the Subsidiary Guaranty as a
guarantor thereunder, and (b) resolutions of the Board of Directors or
equivalent governing body of such Domestic Subsidiary, certified by the
Secretary or an Assistant Secretary of such Domestic Subsidiary, as duly adopted
and in full force and effect, authorizing the execution and delivery of such
Guaranty Supplement and the other Loan Documents to which such Domestic
Subsidiary is, or will be, a party, together with such other corporate
documentation and an opinion of counsel (which may be provided by in-house
counsel) as the Administrative Agent shall reasonably request, in each case, in
form and substance satisfactory to the Administrative Agent; provided, however,
that, notwithstanding the foregoing, (i) a Domestic Subsidiary shall not be
required to become a party to the Subsidiary Guaranty so long as (A) such
Domestic Subsidiary is not a Material Subsidiary, and (B) with respect to all
such Domestic Subsidiaries that are not Material Subsidiaries and that are not
Loan Parties (collectively, the “Non-Guarantor Subsidiaries”), (1) the
Borrower’s and its Subsidiaries’ investments in and advances to all such
Non-Guarantor Subsidiaries, taken together in the aggregate, do not exceed 20%
of Consolidated Total Assets as of the end of the most recently completed fiscal
year, (2) the Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of all such Non-Guarantor
Subsidiaries, taken together in the aggregate, does not exceed 20% of
Consolidated Total Assets as of the end of the most recently completed fiscal
year, and (3) the Borrower’s and its other Subsidiaries’ equity in the income
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle of all such Non-Guarantor
Subsidiaries, taken together in the aggregate, exclusive of amounts attributable
to any noncontrolling interests, does not exceed 20% of such income of the
Borrower and its Subsidiaries consolidated for the most recently completed
fiscal year; and (ii) any special purpose entity created or acquired in
connection with any Permitted Securitization Transaction shall not be required
to become a party to the Subsidiary Guaranty..  Notwithstanding anything to the
contrary in any Loan Document, no Excluded Subsidiary will be required to be a
Subsidiary Guarantor, but the Borrower may, in its sole and absolute discretion,
cause any Excluded Subsidiary to become a “Subsidiary Guarantor” and a “Loan
Party” by causing such Excluded Subsidiary to comply with the requirements set
forth in this Section 5.09 as if it were subject thereto.

Article VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full, the Borrower covenants and agrees with the Lenders that:

Section 6.01Changes in Business.  Neither the Borrower nor any of its
Subsidiaries will engage to any material extent in any business if, as a result,
the general nature of the business, taken on a consolidated basis, which would
then be engaged in by the Borrower and its Subsidiaries, would be substantially
changed from the general nature of the business engaged in by the Borrower and
its Subsidiaries on the Closing Date or any business reasonably related,
complementary, ancillary or incidental thereto or a reasonable extension,
development or expansion thereof.

Section 6.02Consolidation, Merger, Asset Sales, etc.  The Borrower will not, nor
will the Borrower permit any Subsidiary to, (i) wind up, liquidate or dissolve
its affairs, (ii) enter into any Asset Sale or (iii) entermerge or consolidate
with or into any transaction of merger or consolidationother Person, except that
each of the following shall be permitted:

(a)(i) the merger, consolidation or amalgamation of (x) any Subsidiary of the
Borrower with or into the Borrower, provided that the Borrower is the surviving
or continuing or resulting corporation; (y) any Subsidiary of the Borrower with
or into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (z) any Foreign Subsidiary
(other than CooperVision Internationalany Loan Party) of the Borrower with or
into any

-43-

--------------------------------------------------------------------------------

 

other Foreign Subsidiary (other than any Loan Party) of the Borrower or (ii) the
sale, lease, transfer or disposition of all or substantially all of theany
property or assets of (x) any Subsidiary of the Borrower or any of its
Subsidiaries to the Borrower; (y) any Subsidiary of the Borrower to any
Subsidiary Guarantor; or (z) any Foreign Subsidiary (other than CooperVision
International) of the Borrower to any other Foreign or any direct or indirect
wholly-owned Subsidiary of the Borrower;

(b)the merger of any Domestic Subsidiary that is not required to be a Subsidiary
Guarantor hereunder into another Domestic Subsidiary that is not required to be
a Subsidiary Guarantordispositions of cash and cash equivalent investments;

(c)the voluntary dissolution or liquidation of any Subsidiary (i) that is not a
Material Subsidiary or (ii) if the Borrower determines in good faith that such
dissolution or liquidation is in the best interest of the Borrower and is not
materially disadvantageous to the Lenders;

(d)(i) any sales, transfers or other dispositions of inventory, or obsolete,
worn-out or excess furniture, fixtures, equipment or other property, real or
personal, tangible or intangible, or property or assets that are no longer used
or useful in the business of the Borrower or its Subsidiaries, in each case in
the ordinary course of business; (ii) the actual or constructive total loss of
any property or the use thereof resulting from any Event of Loss; (iii)
dispositions of any assets acquired in connection with any Acquisition that is
consummated after the Closing Date; provided that such disposition is
consummated within three years of such Acquisition; and (iv) dispositions
required by any Governmental Authority in connection with such Governmental
Authority’s approval of such Acquisition or otherwise necessary or advisable to
comply with any applicable law or regulation or any order of any Governmental
Authority;

(e)any other Asset Sale, provided that (i) inat the case of any Asset Sale
involving consideration in excess of 15% of Consolidated Total Tangible Assets,
at least five Business Days prior to the date of completiontime of such Asset
Sale, the Borrower shall have delivered to the Administrative Agent an officer’s
certificate of an Authorized Officer, which certificate shall contain (A) a
description of the proposed transaction, the date such transaction is scheduled
to be consummated, the estimated sale price or other consideration for such
transaction, and (B) a certification that no Default orno Event of Default has
occurred and is continuing,shall exist or would result from the consummation of
such transaction; and (ii) to the extent the consideration received in respect
of any such Asset Sale exceeds 30% of Consolidated Total Tangible Assets (any
such consideration in excess of 30% of Consolidated Total Tangible Assets, the
“Excess Asset Sale Consideration”), the Excess Asset Sale Consideration shall be
used to repay the outstanding senior term loan Indebtedness of the Borrower or
its Subsidiaries as determined by the Borrower; andsuch Asset Sale and (ii)
immediately after giving effect to such Asset Sale, the Borrower would be in
compliance on a Pro Forma Basis with the Financial Covenants; and

(f)the Borrower or any Subsidiary may make any Acquisition; provided that, in
the case of any Acquisition made by the Borrower, the Borrower shall be the
surviving or continuing or resulting corporation of such Acquisition.

Section 6.03Liens.  The Borrower will not, nor will the Borrower permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of the Borrower or any such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

(a)any Standard Permitted Lien;

(b)Liens in existence on the Closing Date that are listed inSecond Amendment
Effective Date and, to the extent in respect of obligations in excess of
$25,000,000, set forth on Schedule 6.03 hereto and extensions or renewals of
such Liens, so long as such Liens being extended or renewed do not extend to any
other property or assets other than proceeds and replacements and the aggregate
principal amount of Indebtedness secured by such Liens is not increased (except
as contemplated by Section 6.04(b));

(c)Liens (i) that are placed upon fixed or capital assets, acquired, constructed
or improved by the Borrower or any Subsidiary, provided that (A) such Liens only
secure Indebtedness

-44-

--------------------------------------------------------------------------------

 

permitted by Section 6.04(f)(A)(ii), (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, and (C) such Liens shall not
apply to any other property or assets of the Borrower or any Subsidiary; or (ii)
arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that the principal amount of
such Indebtedness is not increased (except as contemplated by Section 6.04(f))
and such Indebtedness is not secured by any additional assets other than
proceeds and replacements;

(d)Liens (i) securing Indebtedness permitted pursuant to Sections
6.04(f)(i);A)(i) or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased (except as contemplated
by Section 6.04(f)) and such Indebtedness is not secured by any additional
assets other than proceeds and replacements;

(e)vendor Liens granted in the ordinary course of business in connection with
the customary terms for purchase of materials, supplies and equipment;

(f)(i) any Lien granted pursuant to the Loan Documents securing any of the
Obligations or any obligations under any Hedge Agreement permitted pursuant to
Section 6.04(h) and (ii) Liens arising in connection with any margin posted
related to Hedge Agreements permitted pursuant to Section 6.04(e);

(g)Liens existing on property at the time of the acquisition thereof by the
Borrower or any Subsidiary, provided that such Lien was not created in
contemplation of such acquisition;

(h)Liens with respect to any accounts and related rights and assets subject to
purchase pursuant to any Permitted Securitization Transaction;

(i)Liens securing Indebtedness of a Loan Party under any capital markets or
private placement debt agreement (including any agreements with respect to
convertible debt securities) or bilateral or syndicated loan agreement; provided
that Liens have been or will be substantially simultaneously granted to secure
the Obligations on an equal and ratable basis pursuant to appropriate security
documents, and subject to an intercreditor agreement, in each case, reasonably
acceptable to the Administrative Agent and the Borrower;

(j)Liens securing Indebtedness of any Subsidiary owed to the Borrower or any
other Loan Party; and

(k)in addition to any Lien permitted pursuant to any of the foregoing subparts,
Liens securing other obligations of the Borrower or any of its Subsidiaries, so
long as at the time of and after giving effect to the incurrence of such
obligations (i) the aggregate principal amount of all such obligations secured
by Liens pursuant to this clause (k) does not at any time exceed an amount equal
to 12.5% of Consolidated Total Tangible Assets and (ii), the aggregate principal
amount of (x) all such obligations secured by Liens permitted pursuant to this
clause (k) and, (y) all Indebtedness of Subsidiaries of the Borrower that are
not Subsidiary Guarantors incurred pursuant to Section 6.04(g) and (z) all
Indebtedness permitted pursuant to Section 6.04(lm), when taken together
(without duplication in the case of Indebtedness secured by Liens permitted
pursuant to this clause (k)), does not at any time exceed an amount equal to the
greater of $465,000,0001,000,000,000 and 2515% of Consolidated Total Tangible
Assets.

Section 6.04Indebtedness of Non-Loan Party Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than CooperVision International)that is
not a Subsidiary Guarantor to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:

(a)Indebtedness incurred under this Agreement and the other Loan Documents;

(b)the(A) Indebtedness outstanding on the Second Amendment Effective Date and,
to the extent in respect of obligations in excess of $25,000,000, set forth on
Schedule 6.04 hereto, and (B) any refinancing, extension, renewal or refunding
of any such Indebtedness not involving an increase in the principal amount
thereof except (i) by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing

-45-

--------------------------------------------------------------------------------

 

and by an amount equal to any existing commitments unutilized thereunder and/or
(ii) to the extent that any such increase is permitted to be incurred under any
other clause of this Section 6.04;

(c)(A) Indebtedness assumed in connection with any Acquisition, provided that
(i) such Indebtedness was not incurred in contemplation of such Indebtedness was
not incurred in contemplation of such Acquisition, (ii) no Default or Event of
Default shall then exist or at the time such Indebtedness is assumed by the
Borrower will exist and (iii) the Borrower and its Subsidiaries shall be in
compliance with the Financial Covenants (after giving effect to any increase to
the maximum Total Leverage Ratio pursuant to Section 6.06(a) during a Total
Leverage Ratio Increase Period, if applicable) both immediately before and after
giving pro forma effect to the assumption of such Indebtedness; on a Pro Forma
Basis and (B) any refinancing, extension, renewal or refunding of any such
Indebtedness not involving an increase in the principal amount thereof except
(i) by an amount equal to a reasonable premium or other reasonable amount paid,
and fees and expenses reasonably incurred, in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder and/or
(ii) to the extent that any such increase is permitted to be incurred under any
other clause of this Section 6.04;

(d)Indebtedness (i) owed by any Loan Party to any other Loan Party, (ii) owed by
any Foreign Subsidiary or any Non-Guarantor Subsidiary to any Loan Party, so
long as at the time such Indebtedness in incurred and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing or (iii) owed by any Subsidiary of the Borrower to any Foreign
Subsidiary or any Non-Guarantor Subsidiary;to the Borrower or any of its
Subsidiaries;

(e)Indebtedness of such Subsidiaries under or in support of Hedge Agreements,
provided that such Hedge Agreements have been entered into in the ordinary
course of business and not for speculative purposes;

(f)(A) Indebtedness (i) consisting of Capital Lease Obligations or (ii) incurred
in connection with the acquisition, construction or improvement of fixed or
capital assets secured by Liens permitted pursuant to Section 6.03(c) hereof;
and (B) any refinancing, extension, renewal or refunding of any such
Indebtedness not involving an increase in the principal amount thereof except
(i) by an amount equal to a reasonable premium or other reasonable amount paid,
and fees and expenses reasonably incurred, in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder and/or
(ii) to the extent that any such increase is permitted to be incurred under any
other clause of this Section 6.04;

(g)Indebtedness incurred by a Subsidiary Guarantorof any special purpose entity
created or acquired in connection with, or which issues Indebtedness in
connection with, a Permitted Securitization Transaction, provided that the
aggregate amount of all such Indebtedness outstanding at any time pursuant to
this clause (g) shall not exceed $200,000,000;

(h)any Guaranty Obligations of any Subsidiary of the Borrower in favor of the
Administrative Agent, the Issuing Bank and the Lenders and any other Credit
Party in respect of any Designated Hedge Agreement;

(i) any Guaranty Obligation incurred (i) by any Loan Party with respect to
Indebtedness of another Loan Party (other than CooperVision International), or
(ii) by CooperVision International or the Borrower of any Indebtedness of the
Borrower or any Subsidiary, in each case which Indebtedness is permitted by
Section 6.04 (other than this clause (i));

(i)Indebtedness incurred or arising from or as a result of agreements providing
for indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(j)any Guaranty Obligations of any Subsidiary of the Borrower with respect to
Indebtedness incurred pursuant to Section 6.04(lm);

(k) additional Indebtedness of any Subsidiary that is a Loan Party, provided
that, solely with respect to this clause (k), (i) no Default or Event of Default
shall then exist or at the time

-46-

--------------------------------------------------------------------------------

 

of incurrence of such Indebtedness will exist and (ii) the Borrower and its
Subsidiaries shall be in compliance with the Financial Covenants (after giving
effect to any increase to the maximum Total Leverage Ratio pursuant to Section
6.06(a) during a Total Leverage Ratio Increase Period, if applicable) both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness; and

(k)Indebtedness in connection with overdue accounts payable, which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(l)Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
and

(m)(l) additional Indebtedness of any Subsidiary that is not a Loan Party, so
long as at the time of and after giving effect to the incurrence of such
Indebtedness (A), the aggregate principal amount of (i) all such Indebtedness
permitted pursuant to this clause (lm) and, (ii) all Indebtedness of
Subsidiaries of the Borrower that are not Subsidiary Guarantors incurred
pursuant to Section 6.04(g) and (iii) all obligations secured by Liens permitted
pursuant to Section 6.03(k), when taken together (without duplication in the
case of Liens securing Indebtedness permitted pursuant to this clause (lm)),
does not at any time exceed an amount equal to the greater of
$465,000,0001,000,000,000 and 2515% of Consolidated Total Tangible Assets, (B)
no Default or Event of Default has occurred and is continuing, and (C) the
Borrower and its Subsidiaries shall be in compliance with the Financial
Covenants (after giving effect to any increase to the maximum Total Leverage
Ratio pursuant to Section 6.06(a) during a Total Leverage Ratio Increase Period,
if applicable) both immediately before and after giving pro forma effect to the
incurrence of such Indebtedness.Assets.

Section 6.05[Reserved].

Section 6.06Financial Covenants.

(a)Total Leverage Ratio.  The Borrower will not permit the Total Leverage Ratio
as of the last day of any Testing Period of the Borrower, beginning with the
fiscal quarter ending January 31, 2019, to be greater than 3.75 to 1.00;
provided that the Borrower may permit theexceed the Maximum Total Leverage Ratio
as of the last day of any Testing Period (each such Testing Period, a “Total
Leverage Ratio Increase Period”) to be greater than 3.75 to 1.00 but less than
or equal to 4.25 to 1.00 if:.

(i) the Borrower has consummated a Qualified Acquisition during the last fiscal
quarter of the first such Testing Period during the Total Leverage Ratio
Increase Period and such increase in the Total Leverage Ratio is a direct result
of such Qualified Acquisition;

(ii) the Borrower has requested from the Administrative Agent, in writing, prior
to or concurrently with the submission of its financial statements pursuant to
Section 5.01 for the first Testing Period ending after the consummation of such
Qualified Acquisition, that a Total Leverage Ratio Increase Period shall have
become effective; provided that the Borrower may not request that a Total
Leverage Ratio Increase Period become effective for a Qualified Acquisition
prior to the end of the fourth full Testing Period following the completion of
the most recent prior Qualified Acquisition with respect to which a Total
Leverage Ratio Increase Period was implemented unless the Total Leverage Ratio
as of the last date of the most recently completed Testing Period was less than
or equal to 3.50 to 1.00; and

(iii) except to the extent a new Total Leverage Ratio Increase Period has
commenced in accordance with the proviso of the foregoing clause (ii), as of the
date on which a Compliance Certificate is required to be delivered in accordance
with Section 5.01(c) with respect to the fourth full Testing Period ending after
the consummation of such Qualified Acquisition, the Borrower’s Total Leverage
Ratio is less than or equal to 3.75 to

-47-

--------------------------------------------------------------------------------

 

1.00.

(b)Interest Coverage Ratio.  The Borrower will not permit the Interest Coverage
Ratio as of the last day of any Testing Period of the Borrower, beginning with
the fiscal quarter ending January 31, 2019, to be less than 3.00 to 1.00.

Section 6.07[Reserved].

Section 6.08Transactions with Affiliates.  The Borrower will not, nor will the
Borrowerit permit any Subsidiary to, enter into any transaction or series of
transactions with any Affiliate (other than, in the case of transactions between
or among the Borrower, any Subsidiary, and in the case of a Subsidiary, the
Borrower or another Subsidiary) other than in the ordinary course of business of
and pursuant to the reasonable requirements and/or any of the Borrower’s or such
Subsidiary’s business andSubsidiaries and not involving any other Affiliate)
other than upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than would be obtained in a comparable arm’s-length transaction
with a Person other than an Affiliate, except (i) sales of goods to an Affiliate
for use or distribution outside the United States that in the good faith
judgment of the Borrower comply with any applicable legal requirements of the
Code, or (ii) agreements and transactions with and payments to officers,
directors and shareholders that are either (A) entered into in the ordinary
course of business and not prohibited by any of the provisions of this
Agreement, or (B) entered into outside the ordinary course of business, approved
by the directors or shareholders of the Borrower, and not prohibited by any of
the provisions of this Agreement or in violation of any law, rule or regulation.

Section 6.09Sanctions Laws and Regulations. (a)  The Borrower shall not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity (i) to fund any activities or business of or with any
Designated Person, or in any Sanctioned Country that would result in a violation
of any Sanctions Laws and Regulations by any party to this Agreement or (ii) in
any other manner that would result in a violation of any Sanctions Laws and
Regulations by any party to this Agreement.

(b)None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or Sanctioned Countries in violation of
any Sanctions Laws and Regulations.

 

Article VII

Events of Default

Section 7.01Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement and the
other Loan Documents or any amendment or modification hereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Borrower) or 5.08 or in Article VI;

-48-

--------------------------------------------------------------------------------

 

(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent or
the Required Lenders to the Borrower;

(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g)(i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled
maturity  or (ii) without limitation of the foregoing, any default in any
payment obligation under a Designated Hedge Agreement that continues after the
applicable grace period, if any, specified in such Designated Hedge Agreement or
any other agreement or instrument relating thereto, to the extent the
termination value of such Designated Hedge Agreement is greater than the greater
of $75,000,000150,000,000 and 56% of Consolidated Total Tangible Assets;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j)the Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k)the Borrower or any Material Subsidiary shall fail within sixty (60) days to
pay, bond or otherwise discharge any judgments or orders for the payment of
money (not covered by insurance as to which the insurer has been notified of
such judgment or order and does not dispute payment) in an amount which, when
added to all other such judgments or orders outstanding against the Borrower or
any Material Subsidiary would exceed $75,000,000150,000,000 in the aggregate,
which have not been stayed on appeal or otherwise appropriately contested in
good faith;

(l)the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate), in each case in writing, any Loan Document to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, the Subsidiary Guaranty or any other Loan
Document; or this Agreement, the Subsidiary Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof);

(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

-49-

--------------------------------------------------------------------------------

 

(n)a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

Section 7.02Distribution of Payments after Default.  In the event that following
the occurrence or during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Loan Documents, such monies shall be
distributed for application as follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

(b)Second, to pay any fees or expense reimbursements or amounts owing with
respect to indemnification provisions of the Loan Documents then due to the
Lenders from the Loan Parties;

(c)Third, to pay interest then due and payable on the Loans ratably;

(d)Fourth, (i) to prepay principal on the Loans ratably and (ii) to pay the
amounts due to Designated Hedge Creditors under Designated Hedge Agreements
subject to confirmation by the Administrative Agent that any calculations of
termination or other payment obligations are being made in accordance with
normal industry practices; and

(e)Fifth, to the payment of any other Obligation due to the Administrative Agent
or any Lender.

Article VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

-50-

--------------------------------------------------------------------------------

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower, so long as no
Event of Default exists, to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor

-51-

--------------------------------------------------------------------------------

 

unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Affiliates in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and  has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

Article IX

Guaranty

Section 9.01Guaranty by the Borrower.  The Borrower hereby unconditionally
guarantees, for the benefit of the Credit Parties, all of the following
(collectively, the “Borrower Guaranteed Obligations”):  all amounts, indemnities
and reimbursement obligations, direct or indirect, contingent or absolute, of
every type or description, and at any time existing owing by any Subsidiary of
the Borrower under any Designated Hedge Agreement or any other document or
agreement executed and delivered in connection therewith to any Designated Hedge
Creditor, in each case, other than any Excluded Swap Obligations, whether now
existing, or hereafter incurred or arising, including any such interest or other
amounts incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code).  Upon failure by any Loan Party to pay
punctually any of the Borrower Guaranteed Obligations, the Borrower shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.

Section 9.02Guaranty Unconditional.  The obligations of the Borrower under this
Article IX shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing shall not be released, discharged or
otherwise affected by the occurrence, one or more times, of any of the
following:

(a)any extension, renewal, settlement, compromise, waiver or release in respect
to the Borrower Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

(b)any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to the Borrower Guaranteed Obligations;

(c)any release, non-perfection or invalidity of any direct or indirect security
for the Borrower Guaranteed Obligations under any agreement or instrument
evidencing or relating to any of the Borrower Guaranteed Obligations;

(d)any change in the corporate existence, structure or ownership of any Loan
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Loan Party or other Subsidiary or its assets or
any resulting release or discharge of any obligation of

-52-

--------------------------------------------------------------------------------

 

any Loan Party or other Subsidiary contained in any agreement or instrument
evidencing or relating to any of the Borrower Guaranteed Obligations;

(e)the existence of any claim, set-off or other rights which the Borrower may
have at any time against any other Loan Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

(f)any invalidity or unenforceability relating to or against any other Loan
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Loan Party of any of the
Borrower Guaranteed Obligations, or any decree or order prohibiting any Loan
Party from paying, or releasing or discharging the obligation of any Loan Party
to pay, any of the Borrower Guaranteed Obligations; or

(g)any other act or omission of any kind by any other Loan Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section,
all of which the Borrower hereby unconditionally waives to the fullest extent
permitted by law, other than the payment in full of all Borrower Guaranteed
Obligations (other than amounts in respect of indemnification, expense
reimbursement, yield protection or tax gross-up andor contingent obligations, in
each case that are owing and with respect to which notno claim has been made).

Section 9.03Waivers.  The Borrower unconditionally waives, to the extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Article IX are concerned, (a) notice of any of the
matters referred to in Section 9.02, (b) all notices required by statute, rule
of law or otherwise to preserve any rights against the Borrower hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any of the Borrower Guaranteed Obligations, notice of
acceptance of the provisions of this Article IX, notice of the incurrence of any
of the Borrower Guaranteed Obligations, notice of any failure on the part of any
Loan  Party, any of their Subsidiaries or Affiliates, or any other Person, to
perform or comply with any term or provision of the Credit Agreement, any other
Loan Document or any other agreement or instrument to which the such Loan Party
or any other Person is a party, or notice of the commencement of any proceeding
against any other Person or its any of its property or assets, (c) any right to
the enforcement, assertion or exercise against any Loan Party or against any
other Person or any collateral of any right, power or remedy under or in respect
of the Credit Agreement, any other Loan Document or any other agreement or
instrument, and (d) any requirement that any such Loan Party be joined as a
party to any proceedings against the Borrower or any other Person for the
enforcement of any term or provision of the Credit Agreement, the other Loan
Documents, the provisions of this Article IX or any other agreement or
instrument.

Section 9.04Borrower Obligations to Remain in Effect; Restoration.  The
Borrower’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Borrower Guaranteed Obligations, and all other amounts
payable by the BorrowersBorrower, any other Loan Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations (other than amounts in
respect of indemnification, expense reimbursement, yield protection or tax
gross-up andor contingent obligations, in each case that are owing and with
respect to which notno claim has been made), shall have been paid in full. If at
any time any payment of any of the Borrower Guaranteed Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Loan Party, the Borrower’s obligations under this Article
IX with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time.

Section 9.05Waiver of Acceptance, etc.  The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at

-53-

--------------------------------------------------------------------------------

 

any time any action be taken by any Person against any other Loan Party or any
other Person, or against any collateral or guaranty of any other Person.

Section 9.06Subrogation.  Until the payment in full of all of the Obligations
(other than amounts in respect of indemnification, expense reimbursement, yield
protection or tax gross-up andor contingent obligations, in each case that are
owing and with respect to which notno claim has been made) and the termination
of the Commitments hereunder, the Borrower shall have no rights, by operation of
law or otherwise, upon making any payment under this section to be subrogated to
the rights of the payee against any other Loan Party with respect to such
payment or otherwise to be reimbursed, indemnified or exonerated by any such
Loan Party in respect thereof.

Section 9.07Effect of Stay.  In the event that acceleration of the time for
payment of any amount payable by any Loan Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Loan Party, all such amounts otherwise subject to acceleration under the
terms of any applicable agreement or instrument evidencing or relating to any of
the Borrower Guaranteed Obligations shall nonetheless be payable by the Borrower
under this Article IX forthwith on demand by the Administrative Agent.

Section 9.08Keepwell. The Borrower, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by any
other Loan Party to honor all of its obligations under this Article IX in
respect of Designated Hedge Agreements (provided, however, that the Borrower
shall only be liable under this Section 9.08 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 9.08, or otherwise under this Article IX, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of the Borrower under this Section 9.08 shall
remain in full force and effect until payment in full of all of the Obligations
and the termination of the Commitments hereunder.  The Borrower intends that
this Section 9.08 constitute, and this Section 9.08 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Article X

Miscellaneous

Section 10.01Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)if to the Borrower, to it at 6140 Stoneridge Mall6101 Bollinger Canyon Road,
Suite 590500, PleasantonSan Ramon, California 9458894583, Attention:  Brian
Andrews, CFO and Treasurer (Telecopier No. (925) 460-3648);

(ii)if to any other Loan Party, to it, c/o the Borrower, 6140 Stoneridge
Mall6101 Bollinger Canyon Road, Suite 590500, PleasantonSan Ramon, California
9458894583, Attention:  Brian Andrews, CFO and Treasurer (Telecopier No. (925)
460-3648);

(iii)if to the Administrative Agent, to PNC Bank, National Association,  The
Tower at PNC Plaza, 300 Fifth Ave., 10th Floor Pittsburgh, PA 15222, Attention:
Cooper Companies Account Manager; and

(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as

-54-

--------------------------------------------------------------------------------

 

provided in said paragraph (b).

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

Section 10.02Waivers; Amendments. (a)  No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of

-55-

--------------------------------------------------------------------------------

 

any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)Subject to Section 2.20(a)(i), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(a) or (c) or Section 7.02 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the  written consent of each Lender, or (vi) release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty (except
for (x) any release of a Subsidiary Guarantor that becomes an Excluded
Subsidiary or (y) any release permitted by the terms of Section 22 of the
Subsidiary Guaranty, which release, in each case, shall be permitted without the
need for any consent or approval of any Lender), in each case, without the
written consent of each Lender; provided further that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent and (y) no such agreement shall amend or modify Section
2.20 without the prior written consent of the Administrative Agent.

Section 10.03Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers and their Affiliates, including the reasonable
fees, charges and disbursements of one outside counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)  all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of counsel for
the Administrative Agent and the Lenders (which shall be limited to one outside
counsel and, if necessary, one local counsel in each appropriate jurisdiction
and, solely in the case of a conflict of interest, one special conflicts counsel
to all affected Indemnitees, taken as a whole), in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans.

(b)The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds

-56-

--------------------------------------------------------------------------------

 

therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any of its
Related Parties) or from the material breach by such Indemnitee (or any of its
Related Parties) of its obligations under the Loan Documents or (y) result from
a dispute solely among Indemnitees (other than any claims against an Indemnitee
in its capacity or in fulfilling its role as the Administrative Agent, Joint
Lead Arranger or similar role under the Loan Documents) and not arising out of
any act or omission by the Borrower or any of its Affiliates. This
Section 10.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro-Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.  

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation they may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.04Successors and Assigns. (a)  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) nothe
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.  

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A)the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless the Borrower shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing at

-57-

--------------------------------------------------------------------------------

 

the time of such assignment, any other assignee, but the Administrative Agent
shall nonetheless send notice of such assignment to the Borrower; and

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing at the time of such assignment;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that such fee shall be borne by the
Borrower if the Borrower requires replacement of a Lender party to such
assignment pursuant to Section 2.19(b); and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The

-58-

--------------------------------------------------------------------------------

 

Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that, if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (Persons (other
than a Defaulting Lender, the Borrower or any of its Affiliates, a Competitor or
a natural Person) (a “Participant”), in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the

-59-

--------------------------------------------------------------------------------

 

Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 10.05Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the Commitments or the
termination of this Agreement or any provision hereof.

Section 10.06Counterparts; Integration; Effectiveness; Electronic Execution. (a)
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

Section 10.07Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest

-60-

--------------------------------------------------------------------------------

 

extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 10.09Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.10WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by

-61-

--------------------------------------------------------------------------------

 

applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.13Material Non-Public Information.

(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 10.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.14Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.15Judgment Currency.  If the Administrative Agent, on behalf of the
Lenders, obtains a judgment or judgments against the Borrower in a foreign
currency, any Dollar denominated

-62-

--------------------------------------------------------------------------------

 

obligations of the Borrower in respect of any sum adjudged to be due to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Judgment
Amount”) shall be discharged only to the extent that, on the Business Day
following receipt by the Administrative Agent of the Judgment Amount in the
foreign currency, the Administrative Agent, in accordance with normal banking
procedures, may purchase Dollars with the Judgment Amount in such foreign
currency.  If the amount of Dollars so purchased is less than the amount of
Dollars that could have been purchased with the Judgment Amount on the date or
dates the Judgment Amount (excluding the portion of the Judgment Amount which
has accrued as a result of the failure of the Borrower to pay the sum originally
due hereunder or under the Notes when it was originally due hereunder or under
the Notes) was originally due and owing (the “Original Due Date”) to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Loss”),
the Borrower agrees as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against the Loss, and if the amount of Dollars so purchased exceeds the
amount of Dollars that could have been purchased with the Judgment Amount on the
Original Due Date, the Administrative Agent or such Lender agrees to remit such
excess to the Borrower.  

Section 10.16USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that (a) pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act and (b) pursuant to the Beneficial Ownership
Regulation, it is required to obtain a Beneficial Ownership Certificate.

Section 10.17No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Joint Lead Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Joint Lead Arranger and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Joint Lead Arranger nor any Lender has any
obligation to the Borrower or any of the Borrower’s Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Joint Lead Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, any Joint Lead Arranger, nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Joint Lead
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.18Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is

-63-

--------------------------------------------------------------------------------

 

unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b)(b)the effects of any Bail-inBail-In Action on any such liability, including,
if applicable:

(i)(i)a reduction in full or in part or cancellation of any such liability;

(ii)(ii)a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertakingentity, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

The provisions of this Section 10.18 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

Section 10.19Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)(b)As used in this Section 10.19, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

-64-

--------------------------------------------------------------------------------

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 10.20Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any Loan Document or other document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Borrowing Requests, guaranties, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

[Signature pages followomitted]

 

-65-

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Amended and Restated Schedule 1.01(b)

 

Schedule 1.01(b)

Subsidiary Guarantors

 

1.

CooperVision, Inc., a New York corporation

 

2.

CooperSurgical, Inc., a Delaware corporation

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Amended and Restated Schedule 3.14

 

Schedule 3.14

Subsidiaries

Material Subsidiary

Jurisdiction of Incorporation/Formation

Owner

Percent Owned (common stock unless otherwise specified)

CooperVision International Holding Company, LP

England-Wales

CooperVision Holding Kft.

(Limited Partner)

99.6%

(Partnership interest)

Cooper Holding Company LLC

(General Partner)

0.4%

(Partnership interest)

CooperVision, Inc.

New York

The Cooper Companies, Inc.

100%

CooperVision Distribution SPRL

Belgium

CooperVision Manufacturing Ltd.

99.999967%

CooperVision (UK) Holdings Ltd.

0.000033%

CooperSurgical, Inc.

Delaware

Cooper Medical, Inc.

100%

The Cooper Companies Global Holdings LP

England-Wales

Cooper Global Holdings, Inc.

(Limited Partner)

99.6%

(Partnership interest)

TCC Holdings LLC

(General Partner)

0.4%

(Partnership interest)

CooperSurgical Netherlands B.V.

Netherlands

CS Holdings CV

100%

CS Holdings CV

Netherlands

The Cooper Companies Global Holdings LP

(Limited Partner)

99%

(Partnership interest)

Cooper Holding Company LLC

(General Partner)

1%

(Partnership interest)

CooperVision (UK) Holdings Ltd.

United Kingdom

CooperSurgical Netherlands BV

100%

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Amended and Restated Schedule 6.03

 

Schedule 6.03

Existing Liens

 

1.

Liens in connection with the Corporate Seller Agreement, dated as of October 5,
2017, as amended, supplemented or otherwise modified, among LiquidX, Inc. and
the Subsidiary Guarantors listed on Schedule 1.01(b)

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

Amended and Restated Schedule 6.04

 

Schedule 6.04

Existing Indebtedness

 

1.

Obligations under and in connection with that certain Revolving Credit and Term
Loan Agreement, dated as of the date hereof, among the borrowers party thereto,
the lenders from time to time party thereto, the syndication agents party
thereto, the documentation agents party thereto and KeyBank National
Association, as administrative agent, in the aggregate principal amount of
$2,140,000,000

 

2.

Obligations of CooperVision Japan Inc. under that certain Loan Agreement, dated
as of June 26, 2013, as amended, among CooperVision Japan Inc., as borrower, and
MUFG Bank Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
lender, in the aggregate principal amount of JPY 7,300,000,000

 

 

 